DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 12/28/2020, has been entered.
 
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 1, 12, 21, and 29, amended on 12/28/2020, are acknowledged by the examiner. 

Response to Arguments 
Presented arguments with respect to claims 1, 12, 21, 29, and their dependent claims have been fully considered, but they are rendered moot in view of the new ground of rejection 
Regarding the Double Patenting rejection, the Applicant filed a terminal disclaimer on 12/28/2020, and it is approved on 1/3/2021.  As a result, the Double Patenting is withdrawn.
Regarding the 35 U.S.C. 103 rejection, the Applicant amended the claims, then argued that “Au, Demircin, Sze, and Macinnis do not disclose, teach or suggest at least the aspect of "responsive to a determination that a first coding block associated with the current portion is the first coding block from a left end of a first row of the picture in accordance with a raster scan order, initialize the symbol probability associated with the current portion based on a saved symbol probability as acquired in context adaptive entropy decoding the previously decoded portion up to the second coding block from a left end of a second row of the picture, wherein the second row is associated with the previously decoded portion and the second coding block is spatially adjoining and to the right of the first coding block of the second row," as claimed.” (Paragraph 6 on page 14 to paragraph 1 on page 15 of the Remarks).  The Examiner respectfully disagrees.  Au, Demircin, Sze, and Macinnis disclose the argued limitations as follow:   
responsive to a determination that (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37] a first coding block (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55; Figs. 2, 6 – Note: It is well known in the arts that a slice contains an integer number of treeblocks (such as macroblocks or coding units) ordered consecutively in the raster scan. The treeblock addresses are derived from the first treeblock address in a slice, which is represented in the slice header.  It is also noted that the first treeblock address is the left most block in the first row in the slice (Please read definitions of a slice in section 3.102 and a slice header in section 3.103 of the HEVC standard in Bross’ reference for more details)] associated with the current portion (i.e. decode of slice) [Au: col. 8, line 42] is the first coding block from a left end of a first row ((i.e. initial quantization parameter for the first macroblock 24 in the slice 33) [Au: col. 8, line 49-51; Figs. 2, 6]; (i.e. Each macroblock 24 can have a size of 16x6 pixels and the macroblocks 24 are stored from left to right and from top to bottom and consecutive macroblocks 24 are combined in a slice 80) [Au: col. 7, line 28-31; Figs 1-2]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55 – Note: It is well known in the arts that a slice contains an integer number of treeblocks (such as macroblocks or coding units) ordered consecutively in the raster scan. The treeblock addresses are derived from the first treeblock address in a slice which is represented in the slice header.  It is also noted that the first treeblock address is the left most block in the first row in the slice (Please read definitions of a slice in section 3.102 and a slice header in section 3.103 of the HEVC standard in Bross’ reference for more details)]; ((i.e. row of slices) [Demircin: para. 0023]; (i.e. If the entropy slice is one of the first M entropy slices, the context models are initialized in some other manner) [Demircin: para. 0057]; (i.e. As is well known in the art, a slice may be a subset of macro blocks in a picture (frame) or may the entire picture. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element. Consecutive syntax element values are encoded until either sufficient syntax elements have been encoded to fulfill the size criteria for an entropy slice or the last syntax element value in a slice is encoded) [Demircin: para. 0040]) of the picture (i.e. Each picture is organized as a matrix of the macroblocks 24) [Au: col. 7, line 27-28; Fig. 1] in accordance with a raster scan order (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55 – Note: It is well known in the art that the raster scan order starts from the top row to the bottom and from the left column to the right column. Au also discloses there is information that is used to initialize the first macroblock in the slice. Hence the first coding block from the left-end of the first row of the picture can be determined as the first coding block in the raster scan order in the picture], initialize the symbol probability associated with the current portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38; Figs. 2, 6]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]) based on a saved symbol probability as acquired in context adaptive entropy decoding the previously decoded portion ((i.e. The system comprises: an input for a bitstream including context-adaptive variable-length encoded Run_before and Coefficient_level data corresponding to quantized transform coefficients; an entropy decoding section for decoding the Run_before and Coefficient_level data; and a plurality of decoding tables used by the entropy coding section for decoding Coefficient_levels, at least two of the decoding tables have a single escape sequence and are generated by a common function; wherein selection from the plurality of decoding tables for the first Coefficient_level is determined solely by local variables representing a total number of non-zero coefficients and a number of trailing ones in the sequence of Coefficient_levels and selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level) [Au: col. 6, line 29-44]; (i.e. where the total number of trailing ones indicates the number of consecutive Coefficient_levels with absolute values of one at the end of the Coefficient_level sequence within the last three Coefficient_levels) [Au: col. 3, line 47-50] up to the second coding block from a left end of a second row of the picture (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55; Figs 2, 6 – Note: It is well known in the art that the raster scan order starts from the top row to the bottom and from the left column to the right column. Au discloses there is information that is used to initialize the first macroblock in the slice. Hence the second coding block from the left-end of the second row of the picture can be determined during the raster scan order process]; (i.e. row of slices) [Demircin: para. 0023]; (i.e. If the entropy slice is one of the first M entropy slices, the context models are initialized in some other manner) [Demircin: para. 0057]; (i.e. As is well known in the art, a slice may be a subset of macro blocks in a picture (frame) or may the entire picture. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element. Consecutive syntax element values are encoded until either sufficient syntax elements have been encoded to fulfill the size criteria for an entropy slice or the last syntax element value in a slice is encoded) [Demircin: para. 0040] ; (i.e. neighbors of blocks in the upper row of slices) [Demircin: para. 0023]; (i.e. preceded the second macroblock) [MacInnis: col. 7, line 54-55]; (i.e. wherein the second macroblock is in a second row) [MacInnis: claim 13]), wherein the second row is associated with the previously decoded portion ((i.e. decode of slice) [Au: col. 8, line 42]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 50-54]; (i.e. information from previously decoded entropy slices) [Demircin: para. 0024]), and the second coding block is spatially adjoining and to the right of the first coding block of the second row ((i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39]; (i.e. Each macroblock 24 can have a size of 16x6 pixels and the macroblocks 24 are stored from left to right and from top to bottom and consecutive macroblocks 24 are combined in a slice 80) [Au: col. 7, line 28-31]; Note: Au describes that macroblock are processed in an raster scan order, which indicates the second coding block in any row is on the right-hand side of the first coding block of the same row.  Fig. 4 of Au shows that the second coding block in the second row is spatially adjoining on the right-hand side of the first coding block in the second row]),
Accordingly, the Examiner respectfully maintains the rejections and applicability of the art used.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.           This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: a decoder, an entropy decoder, a predictor, and a reconstruction module in claims 1-11; an encoder, a residual module, a predictor, an entropy encoder in claims 12-20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Some or all of the method steps may be executed by (or using) a hardware apparatus, like for example, a microprocessor, a programmable computer or an electronic circuit.” [para. 0323; Fig. 6] and “Depending on certain implementation requirements, embodiments of the invention can be implemented in hardware or in software.” [para. 0324].  
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The independent claims 1, 12, 21, and 29 recite the limitation "the second coding block from a left end ". There is insufficient antecedent basis for this limitation in the claims.  Therefore, these claims and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. An amendment with " a second coding block from a left end " would overcome this rejection.
Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The independent claims 1, 12, 21, and 29 recite the limitation "the second coding block is spatially adjoining and to the right of the first coding block of the second row". There is insufficient antecedent basis for this limitation in the claims.  Therefore, these claims and their the second coding block is spatially adjoining and to a right-hand side of a first coding block of the second row" would overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 1-7, 12-18, 21-26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Au (US Patent 6,646,578 B1), (“Au”), in view of Demircin et al. (US Patent Application Publication 2010/0098155 A1), (“Demircin”), in view of Sze et al. (US Patent Application Publication 2012/0086587 A1), (“Sze”), further in view of MacInnis (US Patent 7,305,036), (“MacInnis”).
Regarding claim 1, Au meets the claim limitations as follow. 
A decoder (i.e. a decoder) [Au: col. 1, line 56] for decoding information from a datastream to reconstruct a picture ((i.e. decode the bitstream to reconstruct the video data) [Au: col. 1, line 56-57]; (i.e. the bit stream 15 is then processed by the decoder 20 to produce reconstructed video images 512, which correspond to the reconstructed frames 58 of the encoder 18.) [Au: col. 10, line 50-53]), which is partitioned into portions (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38], the decoder (i.e. a decoder) [Au: col. 1, line 56] comprising:
an entropy decoder ((i.e. an entropy decoder) [Au: col. 10, line 56-57]; (i.e. the entropy decoding module) [Au: col. 5, line 39]) configured to entropy decode (i.e. the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols) [Au: col. 11, line 6-8], using a processor (i.e. processor) [Au: col. 5, line 27], the portions ((i.e. the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols) [Au: col. 11, line 6-8]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38]; (i.e. entropy decoding of coefficients is done on a 4x4 block basis) [Au: col. 1, line 67-col. 2, line 1]) based on wavefront parallel processing (WPP) in which a current portion of the portions is entropy decoded (i.e. processor) [Au: col. 5, line 27], the portions ((i.e. the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols) [Au: col. 11, line 6-8]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38]; (i.e. entropy decoding of coefficients is done on a 4x4 block basis) [Au: col. 1, line 67-col. 2, line 1]) according to one of at least two modes (i.e. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported) [Au: col. 11, line 6-11], wherein the entropy decoder is configured to ((i.e. an entropy decoder) [Au: col. 10, line 56-57]; (i.e. the entropy decoding module) [Au: col. 5, line 39]):
in accordance with a first mode of the at least two modes ((i.e. parameters in the picture parameter set 31 include the entropy coding mode) [Au: col. 8, line 23-24]; (i.e. depending on the mode of each slice) [Au: col. 8, line 2]), decode data related to the current portion (i.e. decode of slice) [Au: col. 8, line 42] using context adaptive entropy decoding ((i.e. the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 6-10]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38]; (i.e. method is based on context-adaptive binary arithmetic coding (CABAC)) [Au: col. 11, line 17-18]; (i.e. CAVLC decoding of transform coefficients) [Au: col. 3, line 44]) to obtain a residual signal (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37], wherein the context adaptive entropy decoding (i.e. using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients) [Au: col. 11, line 12-14] includes deriving contexts (i.e. decode each symbol based on the context of previously decoded symbols) [Au: col. 3, line 20-21] across portion boundaries and initializing a symbol probability associated with the current portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]) depending on a saved state of the symbol probability of a previously decoded portion ((i.e. Further compression of the video information is realized by entropy coding the resulting quantized transform coefficients before transmission or storage of the encoded bit stream. The entropy coder is used to represent the resulting information from the quantizer, the motion vector information, and other encoder information using short code words to code the information with the highest likely probability of occurrence, and long code words to code the information with the least likely probability of occurrence. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 41-54]; (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]), wherein, in initializing the symbol probability (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38] associated with the current portion (i.e. decode of slice) [Au: col. 8, line 42]  in accordance with the first mode (i.e. depending on the mode of each slice) [Au: col. 8, line 2], the entropy decoder is configured to ((i.e. an entropy decoder) [Au: col. 10, line 56-57]; (i.e. the entropy decoding module) [Au: col. 5, line 39]):
responsive to a determination that (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37] a first coding block (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55; Figs. 2, 6 – Note: It is well known in the arts that a slice contains an integer number of treeblocks (such as macroblocks or coding units) ordered consecutively in the raster scan. The treeblock addresses are derived from the first treeblock address in a slice, which is represented in the slice header.  It is also noted that the first treeblock address is the left most block in the first row in the slice (Please read definitions of a slice in section 3.102 and a slice header in section 3.103 of the HEVC standard in Bross’ reference for more details)] associated with the current portion (i.e. decode of slice) [Au: col. 8, line 42] is the first coding block from a left end of a first row ((i.e. initial quantization parameter for the first macroblock 24 in the slice 33) [Au: col. 8, line 49-51; Figs. 2, 6]; (i.e. Each macroblock 24 can have a size of 16x6 pixels and the macroblocks 24 are stored from left to right and from top to bottom and consecutive macroblocks 24 are combined in a slice 80) [Au: col. 7, line 28-31; Figs 1-2]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55 – Note: It is well known in the arts that a slice contains an integer number of treeblocks (such as macroblocks or coding units) ordered consecutively in the raster scan. The treeblock addresses are derived from the first treeblock address in a slice which is represented in the slice header.  It is also noted that the first treeblock of the picture (i.e. Each picture is organized as a matrix of the macroblocks 24) [Au: col. 7, line 27-28; Fig. 1] in accordance with a raster scan order (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55 – Note: It is well known in the art that the raster scan order starts from the top row to the bottom and from the left column to the right column. Au discloses there is information that is used to initialize the first macroblock in the slice. Hence the first coding block from the left-end of the first row of the picture can be determined as the first coding block in the raster scan order in the picture], initialize the symbol probability associated with the current portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38; Figs. 2, 6]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30; Figs. 2, 6]) based on a saved symbol probability as acquired in context adaptive entropy decoding the previously decoded portion ((i.e. Further compression of the video information is realized by entropy coding the resulting quantized transform coefficients before transmission or storage of the encoded bit stream. The entropy coder is used to represent the resulting information from the quantizer, the motion vector information, and other encoder information using short code words to code the information with the highest likely probability of occurrence, and long code words to code the information with the least likely probability of occurrence. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 41-54]; (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]) up to the second coding block from a left end of a second row of the picture (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55 – Note: It is well known in the art that the raster scan order starts from the top row to the bottom and from the left column to the right column. Au discloses there is information that is used to initialize the first macroblock in the slice. Hence the second coding block from the left-end of the second row of the picture can be determined during the raster scan order process], wherein the second row is associated with the previously decoded portion ((i.e. decode of slice) [Au: col. 8, line 42]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38; Figs. 2, 6]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 50-54]) and the second coding block is spatially adjoining and to the right of the first coding block of the second row ((i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39]; (i.e. Each macroblock 24 can have a size of 16x6 pixels and the macroblocks 24 are stored from left to right and from top to bottom and consecutive macroblocks 24 are combined in a slice 80) [Au: col. 7, line 28-31]; Note: Au describes that macroblock are processed in an raster scan order, which indicates the second coding block in any row is on the right-hand side of the first coding block of the same row.  Fig. 4 of Au shows that the second coding block in the second row is spatially adjoining on the right-hand side of the first coding block in the second row]), and 
otherwise, initialize the symbol probability associated with the current portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38; Figs. 2, 6]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]) based on a symbol probability as acquired at an end of context adaptive entropy decoding the previously decoded portion ((i.e. The system comprises: an input for a bitstream including context-adaptive variable-length encoded Run_before and Coefficient_level data corresponding to quantized transform coefficients; an entropy decoding section for decoding the Run_before and Coefficient_level data; and a plurality of decoding tables used by the entropy coding section for decoding Coefficient_levels, at least two of the decoding tables have a single escape sequence and are generated by a common function; wherein selection from the plurality of decoding tables for the first Coefficient_level is determined solely by local variables representing a total number of non-zero coefficients and a number of trailing ones in the sequence of Coefficient_levels and selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level) [Au: col. 6, line 29-44]; (i.e. where the total number of trailing ones indicates the number of consecutive Coefficient_levels with absolute values of one at the end of the Coefficient_level sequence within the last three Coefficient_levels) [Au: col. 3, line 47-50], and 
in accordance with a second mode of the at least two modes ((i.e. parameters in the picture parameter set 31 include the entropy coding mode) [Au: col. 8, line 23-24]; (i.e. depending on the mode of each slice) [Au: col. 8, line 2]; (i.e. the second method) [Au: col. 11, line 17]), decode data related to the current portion (i.e. decode of slice) [Au: col. 8, line 42] using context adaptive entropy decoding ((i.e. the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 6-10]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38]; (i.e. method is based on context-adaptive binary arithmetic coding (CABAC)) [Au: col. 11, line 17-18]) to obtain a residual signal (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37], wherein the context adaptive entropy decoding (i.e. using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients) [Au: col. 11, line 12-14] includes restricting the derivation of the contexts (i.e. to continually 20 update a large set of context models throughout the decoding process) [Au: col. 11, line 19-21] so as to not cross the portion boundaries (i.e. Referring again to FIG. 2, each slice 33 of the frame 22 is encoded by the encoder 18 (see FIG. 1), independently from the other slices 33 in the frame 22) [Au: col. 8, line 66 – col. 9, line 1; Figs. 1 & 2:  - Note: In this statement, Au discloses a mode where the information from the portion’s header of each portion is only applied for that particular portion.  In other words, it is restricted not to cross the portion boundaries to other portions.  This mode in fact is the default mode in many codecs] and an initialization of the symbol probabilities independent of a previously decoded portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for the first Coefficient_level is determined solely by local variables representing a total number of non-zero coefficients) [Au: col. 19, line 22-25]; (i.e. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 50-54]), and save the symbol probability ((i.e. Further compression of the video information is realized by entropy coding the resulting quantized transform coefficients before transmission or storage of the encoded bit stream. The entropy coder is used to represent the resulting information from the quantizer, the motion vector information, and other encoder information using short code words to code the information with the highest likely probability of occurrence, and long code words to code the information with the least likely probability of occurrence. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 41-54]; (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10]) as acquired in context adaptive entropy decoding the previously decoded portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 50-54]) up to the second coding block in the second row associated with the previously decoded portion ((i.e. decode of slice) [Au: col. 8, line 42]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 50-54]) in accordance with the raster scan order (i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39], wherein the picture is partitioned into the portions (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38], and the portions are slices or slice segments ((i.e. slices of video data are partitioned into one or more entropy slices during CABAC entropy encoding of the syntax element values of the slices. As is well known in the art, a slice may be a subset of macro blocks in a picture (frame) or may the entire picture. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element) [Demircin: para. 0040]; (i.e. Each of the slices 33 has the slice header 27 that provides information, such as but not limited to the position of the respective slice 33 in the frame 22 as well as the initial quantization parameter; and the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24) [Au: col. 9, line 1-8]); 
a predictor ((i.e. prediction unit) [Au: col. 10, line 60]; (i.e. intra-prediction) [Au: col. 7, line 56]; (i.e. Bipredictive-Intercoded) [Au: col. 8, line 59]) configured to generate (i.e. generate the predicted macroblock) [Au: col. 12, line 2], using the processor (i.e. processor) [Au: col. 5, line 27], a prediction signal ((i.e. generate the predicted macroblock) [Au: col. 12, line 2]; (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 7, line 52-65]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]) based on prediction parameters related to the current portion from the datastream (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]; and
a reconstruction module (i.e a reconstruction unit) [Au: col. 10, line 64] configured to reconstruct (i.e to produce reconstructed video images) [Au: col. 10, line 50-51], using the processor (i.e. processor) [Au: col. 5, line 27], a portion of the picture (i.e to produce reconstructed video images) [Au: col. 10, line 50-51] related to the current portion ((i.e. the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24. Further, each picture parameter set 31 contains parameter values that pertain to the decoding of the pictures 22 for which the particular parameter set 31 is active (i.e. selected in the slice headers 27 of the picture 22). [Au: col. 9, line 5-12]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]) based on the residual signal and the prediction signal  (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weghted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 7, line 52-65].
Au does not explicitly disclose the following claim limitations (Emphasis Added).
A decoder for decoding information from a datastream to reconstruct a picture, which is partitioned into portions, the decoder comprising: 
an entropy decoder configured to entropy decode, using a processor, the portions based on wavefront parallel processing (WPP) in which a current portion of the portions is entropy decoded according to one of at least two modes, wherein the entropy decoder is configured to: 
in accordance with a first mode of the at least two modes, decode data related to the current portion using context adaptive entropy decoding to obtain a residual signal, wherein the context adaptive entropy decoding includes deriving contexts across portion boundaries and initializing a symbol probability associated with the current portion depending on a saved state of the symbol probability of a previously decoded portion, wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy decoder is configured to: 
responsive to a determination that a first coding block associated with the current portion is the first coding block from a left end of a first row of the picture in accordance with a raster scan order, initialize the symbol probability associated with the current portion based on a saved symbol probability as acquired in context adaptive entropy decoding the previously decoded portion up to the second coding block from a left end of a second row of the picture, wherein the second row is associated with the previously decoded portion and the second coding block is spatially adjoining and to the right of the first coding block of the second row, and 
otherwise, initialize the symbol probability associated with the current portion based on a symbol probability as acquired at an end of context adaptive entropy decoding the previously decoded portion, and 
in accordance with a second mode of the at least two modes, decode data related to the current portion using context adaptive entropy decoding to obtain a residual signal, wherein the context adaptive entropy decoding includes restricting the derivation2 4821-0622-8919.vlApplication No.: 16/514,052 Page 3 of the contexts so as to not cross the portion boundaries and an initialization of the symbol probabilities independent of a previously decoded portion, and save the symbol probability as acquired in context adaptive entropy decoding the previously decoded portion up to the second coding block in the second row associated with the previously decoded portion in accordance with the raster scan order, wherein the picture is partitioned into the portions, and the portions are slices or slice segments; 
a predictor configured to generate, using the processor, a prediction signal based on prediction parameters related to the current portion from the datastream; and 
a reconstruction module configured to reconstruct, using the processor, a portion of the picture related to the current portion based on the residual signal and the prediction signal.
However, in the same field of endeavor Demircin further discloses the claim limitations and the deficient claim limitations, as follows:
A decoder for decoding information from a datastream to reconstruct a picture (i.e. The video decoder may be configured to decode video image data received over a network or from storage media coupled to storage module 706. The digital system (700) may be further configured to display the decoded video data stream, such as a movie or other type of video images, on monitor 712.) [Demircin: para. 0060], which is partitioned into portions (i.e. slices of video data are partitioned into one or more entropy slices during CABAC entropy encoding of the syntax element values of the slices. As is well known in the art, a slice may be a subset of macro blocks in a picture (frame) or may the entire picture. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element) [Demircin: para. 0040], 

(i.e. the entropy encoded syntax element values in the respective entropy slices are decoded (504a, 504b, 504c) and the decoded syntax element values are output (506a, 506b, 506c ). The process is repeated until all entropy slices in the slice are decoded (508)) [Demircin: para. 0052], wherein the context adaptive entropy decoding includes deriving contexts across portion boundaries (i.e. in some embodiments of the invention, the parallel decoding of entropy slices is structured such that information from previously decoded entropy slices may used to estimate the initial context states for context models in subsequent entropy slices) [Demircin: para. 0024] 
((i.e. row of slices) [Demircin: para. 0023]; (i.e. If the entropy slice is one of the first M entropy slices, the context models are initialized in some other manner) [Demircin: para. 0057]; (i.e. As is well known in the art, a slice may be a subset of macro blocks in a picture (frame) or may the entire picture. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element. Consecutive syntax element values are encoded until either sufficient syntax elements have been encoded to fulfill the size criteria for an entropy slice or the last syntax element value in a slice is encoded) [Demircin: para. 0040])  ((i.e. row of slices) [Demircin: para. 0023]; (i.e. If the entropy slice is one of the first M entropy slices, the context models are initialized in some other manner) [Demircin: para. 0057]; (i.e. As is well known in the art, a slice may be a subset of macro blocks in a picture (frame) or may the entire picture. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element. Consecutive syntax element values are encoded until either sufficient syntax elements have been encoded to fulfill the size criteria for an entropy slice or the last syntax element value in a slice is encoded) [Demircin: para. 0040] ; (i.e. neighbors of blocks in the upper row of slices) [Demircin: para. 0023]) wherein the second row is associated with the previously decoded portion (i.e. information from previously decoded entropy slices) [Demircin: para. 0024] 
(i.e. the entropy encoded syntax element values in the respective entropy slices are decoded (504a, 504b, 504c) and the decoded syntax element values are output (506a, 506b, 506c ). The process is repeated until all entropy slices in the slice are decoded (508)) [Demircin: para. 0052], wherein the context adaptive entropy decoding includes restricting the derivation of the contexts so as to not cross the portion boundaries (i.e. Syntax, i.e., an entropy header, is included in the output bit stream of the entropy encoder to identify the start of each entropy slice. Further, each entropy slice is defined such that it can be decoded by a CABAC entropy decoder independent of other entropy slices. Other specific features of the Zhao entropy slice are that in the CABAC entropy decoder, all context models are reinitialized to their initial default states at the beginning of each entropy slice. Further, during decoding, the context state is only updated within an entropy slice, and context model updates are not made across entropy slice boundaries) [Demircin: para. 0011] ((i.e. row of slices) [Demircin: para. 0023]; (i.e. If the entropy slice is one of the first M entropy slices, the context models are initialized in some other manner) [Demircin: para. 0057]; (i.e. As is well known in the art, a slice may be a subset of macro blocks in a picture (frame) or may the entire picture. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element. Consecutive syntax element values are encoded until either sufficient syntax elements have been encoded to fulfill the size criteria for an entropy slice or the last syntax element value in a slice is encoded) [Demircin: para. 0040]; (i.e. neighbors of blocks in the upper row of slices) [Demircin: para. 0023]) associated with the previously decoded portion ((i.e. row of slices) [Demircin: para. 0024]; (i.e. information from previously decoded entropy slices) [Demircin: para. 0024]; (i.e. the top row) [Demircin: para. 0024]) 


It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au with Demircin to program the encoder to implement two different 
Therefore, the combination of Au and Demircin will enable the video coding system to have flexibility to obtain either high performance for coding efficiency or fast parallel processing [Demircin: 0023]. 
Au and Demircin do not explicitly disclose the following claim limitations (Emphasis Added).
an entropy decoder configured to entropy decode, using a processor, the portions based on wavefront parallel processing (WPP) in which a current portion of the portions is entropy decoded according to one of at least two modes, 
However, in the same field of endeavor Sze further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. wavefront parallel processing) [Sze: para. 0057] in which a current portion of the portions is entropy decoded ((i.e. IES enables several slices to be processed in parallel, allowing the entire decoder to achieve wavefront parallel processing without increasing external memory bandwidth. SEP enables different syntax elements (e.g. FIG. 9 shows the MP-CABAC data structure, where each frame is composed of several IES, and each IES is composed of five SEP) [Sze: para. 0056; Fig. 9]; (i.e. IES are processed in parallel by several slice engines as shown in FIG. 10. IES FIFOs are used between slice engines to synchronize IES required due to top block dependencies) [Sze: para. 0057]; (i.e. SEP are processed in parallel by several arithmetic decoders (AD) within the slice engine as shown in FIG. 10) [Sze: para. 0058]; (i.e. The slice engine contains five different partition engines, each with a small FSM, context memory and AD. Dependencies between SEP are managed using SEP FIFOs, allowing SEP of different macro blocks to be processed concurrently. During the stall cycles, the partition engine clock is disabled with hierarchical clock gating to reduce power. Using this slice engine architecture, up to five bins can be decoded in parallel with an average throughput increase of 2.4x) [Sze: para. 0058]) 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au and Demircin with Sze to program a multicore processor to process slices in parallel.  
Therefore, the combination of Au and Demircin with Sze will significantly improve the throughput of the video coding system [Sze: para. 0055-0059].
Au, Demircin, and Sze do not explicitly disclose the following claim limitations (Emphasis Added).
acquired in context adaptive entropy decoding the previously decoded portion up to the second coding block in the second row
However, in the same field of endeavor MacInnis further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. preceded the second macroblock) [MacInnis: col. 7, line 54-55]; (i.e. wherein the second macroblock is in a second row) [MacInnis: claim 13])
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au, Demircin, and Sze with MacInnis to program a multicore processor acquire the context adaptive entropy information of the previous slice up to the second coding block of the next row.  
Therefore, the combination of Au, Demircin, and Sze with MacInnis will enable the system to process multiple rows in parallel [MacInnis: Abstract] to improve the throughput of the video coding system [Sze: para. 0055-0059].

Regarding claim 2, Au meets the claim limitations as set forth in claim 1. Au further meets the claim limitations as follow.
The decoder (i.e. a decoder) [Au: col. 1, line 56] according to claim 1, where the picture is partitioned in coding blocks arranged in rows and columns and having a raster scan order defined among each other and each portion of the portions is a slice (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55], and the decoder (i.e. a decoder) [Au: col. 1, line 56] is configured to associate each portion with a continuous subset of the coding blocks in the raster scan order so that the subsets follow each other along the raster scan order in accordance with the slice order (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55].

Regarding claim 3, Au meets the claim limitations as set forth in claim 1. Au further meets the claim limitations as follow.
The decoder (i.e. a decoder) [Au: col. 1, line 56] according to claim 1, wherein, in initializing the symbol probability associated with the current portion (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38] in accordance with the first mode ((i.e. The first method is based on using a context adaptive variable length coding (CAVLC) method) [Au: col. 11, line 11-12]; (i.e. two different entropy-coding modes are supported) [Au: col. 11, line 11]), the entropy decoder is configured to (i.e. an entropy decoder) [Au: col. 10, line 56-57]: responsive to a determination that (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37] the first coding block (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55; Figs. 2, 6 – Note: It is well known in the arts that a slice contains an integer number of treeblocks (such as macroblocks or coding units) ordered consecutively in the raster scan. The treeblock addresses are derived from the first treeblock address in a slice, which is represented in the slice header.  It is also noted that the first treeblock address is the left most block in the first row in the slice ] associated with the current portion is not the first coding block in the first row (i.e. a macroblock 24) [Au: col. 12, line 19; Figs. 2, 6], initialize the symbol probability associated with the current portion  ((i.e. initial quantization parameter for the first macroblock 24 in the slice 33) [Au: col. 8, line 49-51; Figs. 2, 6]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38; Figs. 2, 6]) based on a symbol probability (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38; Figs. 2, 6] as acquired at the end of context adaptive entropy decoding the previously decoded portion ((i.e. compression of the video information is realized by entropy coding the resulting quantized transform coefficients before transmission or storage of the encoded bit stream. The entropy coder is used to represent the resulting information from the quantizer, the motion vector information, and other encoder information using short code words to code the information with the highest likely probability of occurrence, and long code words to code the information with the least likely probability of occurrence. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 41-54]; (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10]; (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 4, line 39]).
Au, Demircin, and Sze do not explicitly disclose the following claim limitations (Emphasis Added).
The decoder according to claim 1, wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy decoder is configured to: responsive to a determination that the first coding block associated with the current portion is not the first coding block in the first row, initialize the symbol probability associated with the current portion based on a symbol probability as acquired at the end of context adaptive entropy decoding the previously decoded portion.
However, in the same field of endeavor Demircin further discloses the claim limitations and the deficient claim limitations, as follows:
responsive to a determination that the first coding block associated with the current portion is not the first coding block in the first row (i.e. If the entropy slice is not one of the first M entropy slices in the bit stream, the context models are initialized using context model initialization information estimated from the final states of the context models of the entropy slices in the reference entropy slice subset of the entropy slice.) [Demircin: para. 0057], initialize the symbol probability associated with the current portion (i.e. If the entropy slice is not one of the first M entropy slices in the bit stream, the context models are initialized using context model initialization information estimated from the final states of the context models of the entropy slices in the reference entropy slice subset of the entropy slice.) [Demircin: para. 0057] based on a symbol probability as acquired at the end of context adaptive entropy decoding the previously decoded portion ((i.e. In such a case, an entropy slice x+M can be allowed to have some dependency on one or more of the entropy slices 1 ... x) [Demircin: para. 0054]; (i.e. information from previously decoded entropy slices) [Demircin: para. 0024] up to the end of the previously decoded slice ((i.e. end of slice) [Demircin: Fig. 4, Fig. 5, Fig. 6]; (i.e. end of entropy slice or slice) [Demircin: Fig. 4]).
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au, Demircin, and Sze with MacInnis to program a multicore processor acquire the context adaptive entropy information of the previous slice up.  
Therefore, the combination of Au, Demircin, and Sze with MacInnis will enable the system to improve the throughput of the video coding system [Demircin: para. 0023].

Regarding claim 4, Au meets the claim limitations as set forth in claim 1. Au further meets the claim limitations as follow.
The decoder (i.e. a decoder) [Au: col. 1, line 56] according to claim 1, wherein the entropy decoder (i.e. an entropy decoder) [Au: col. 10, line 56-57] is configured to be responsive to a syntax element portion (i.e. The decoder 20 is base on functional units or components. These functional units include a buffering unit 500 that receives the compressed bitstream, an entropy decoder 502 which decodes the received bit stream 15 to produce syntax elements 503 used in subsequent processing by the other decoder components) [Au: col. 10, line 54-59] within the current portion ((i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33.) [Au: col. 8, line 36-51], the syntax element portion indicating which of the first and second modes to use for decoding ((i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported) [Au: col. 11, line 7-11]; (i.e. one of three fundamental coding modes can be selected) [Au: col. 7, line 52-53]).

Regarding claim 5, Au meets the claim limitations as set forth in claim 4. Au further meets the claim limitations as follow.
The decoder (i.e. a decoder) [Au: col. 1, line 56] according to claim 4, wherein the entropy decoder (i.e. an entropy decoder) [Au: col. 10, line 56-57] is configured to be responsive to a generic syntax element (i.e. The decoder 20 is base on functional units or components. These functional units include a buffering unit 500 that receives the compressed bitstream, an entropy decoder 502 which decodes the received bit stream 15 to produce syntax elements 503 used in subsequent processing by the other decoder components) [Au: col. 10, line 54-59] in the datastream (i.e. decode the bitstream) [Au: col. 1, line 56] so as to operate in one of at least two generic operating modes (i.e. inter-coded or intra-coded) [Au: col. 4, line 39], with, according to a first generic operating mode (i.e. intra-coded) [Au: col. 4, line 39], performing responsive to the syntax element portion for each portion ((i.e. each slice 33 of the frame 22 is encoded by the encoder 18 (see FIG. 1), independently from other slices) [Au: col. 8, line 66 – col. 9, line1; Figs. 2, 6]; (i.e. Two different modes are supported in intra coding of macroblocks 24. In the 4x4 Intra mode, each 4x4 block within the macroblock 24 can use a different prediction mode. There are 9 possible modes one DC and 8 directional prediction modes. The complexity of the prediction mode varies, with the DC, vertical and horizontal modes being the least complex, and the diagonal modes being the most complex. In the 16x16 Intra mode, which is generally used in smooth areas, there are 4 modes available: DC, vertical, horizontal and planar, with the latter being the most complex) [Au: col. 12, line 25-34]), and, according to a second generic operating mode (i.e. inter-coded) [Au: col. 4, line 39], using a different one of the at least two modes other than the first mode (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 4, line 39].

Regarding claim 6, Au meets the claim limitations as set forth in claim 1. Au further meets the claim limitations as follow.
The decoder (i.e. a decoder) [Au: col. 1, line 56] according to claim 1, wherein the entropy decoder (i.e. an entropy decoder) [Au: col. 10, line 56-57] is configured to according to the first and second modes (i.e. two different entropy-coding modes are supported) [Au: col. 11, line 11], continue continuously updating the symbol probabilities from a beginning to an end of the current portion (i.e. to continually 20 update a large set of context models throughout the decoding process) [Au: col. 11, line 19-21].

Regarding claim 7, Au meets the claim limitations as set forth in claim 1. Au further meets the claim limitations as follow.
The decoder (i.e. a decoder) [Au: col. 1, line 56] according to claim 1, wherein the entropy decoder (i.e. an entropy decoder) [Au: col. 10, line 56-57] is configured to save symbol probabilities as acquired in context adaptive entropy decoding the previously decoded portion ((i.e. compression of the video information is realized by entropy coding the resulting quantized transform coefficients before transmission or storage of the encoded bit stream. The entropy coder is used to represent the resulting information from the quantizer, the motion vector information, and other encoder information using short code words to code the information with the highest likely probability of occurrence, and long code words to code the information with the least likely probability of occurrence. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 41-54]; (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10]) up to an end of the previously decoded portion ((i.e. decode of slice) [Au: col. 8, line 42]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30])  (i.e. Each of the slices 33 has the slice header 27 that provides information, such as but not limited to the position of the respective slice 33 in the frame 22 as well as the initial quantization parameter; and the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24.  Further, each picture parameter set 31 contains parameter values that pertain to the decoding of the pictures 22 for which the particular parameter set 31 is active (i.e. selected in the slice headers 27 of the picture 22). [Au: col. 9, line 1-12]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]).

Regarding claim 12, Au meets the claim limitations as follow. 
An encoder (i.e. encoder) [Au: col. 2, line 3] for encoding (i.e. encoding process) [Au: col. 13, line 28] picture into a datastream ((i.e. each slice 33 of the frame 22 is encoded by the encoder 18) [Au: col. 8, line 66-67; Figs. 2, 6]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38]), wherein the picture is partitioned into portions (i.e. Each of the slices 33 has the slice header 27 that provides information, such as but not limited to the position of the respective slice 33 in the frame 22 as well as the initial quantization parameter; and the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24) [Au: col. 9, line 1-8], the encoder comprising (i.e. encoder) [Au: col. 2, line 3]:  
a residual module (i.e. a reconstruction unit) [Au: col. 10, line 64] configured to generate (i.e. generate the predicted macroblock) [Au: col. 12, line 2], using a processor (i.e. processor) [Au: col. 5, line 27],  a residual signal ((i.e. generate the predicted macroblock) [Au: col. 12, line 2]; (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 7, line 52-65]; (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37]) related to a current portion of the picture ((i.e. the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24. Further, each picture parameter set 31 contains parameter values that pertain to the decoding of the pictures 22 for which the particular parameter set 31 is active (i.e. selected in the slice headers 27 of the picture 22). [Au: col. 9, line 5-12]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]); 
a predictor ((i.e. prediction unit) [Au: col. 10, line 60]; (i.e. intra-prediction) [Au: col. 7, line 56]; (i.e. Bipredictive-Intercoded) [Au: col. 8, line 59]) configured to generate (i.e. generate the predicted macroblock) [Au: col. 12, line 2], using the processor (i.e. processor) [Au: col. 5, line 27], prediction parameters based on a prediction signal ((i.e. generate the predicted macroblock) [Au: col. 12, line 2]; (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 7, line 52-65]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]), wherein the prediction parameters are encoded into the datastream (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]; and 
an entropy encoder (i.e. entropy encoding) [Au: col. 13, line 6] configured to entropy encode (i.e. entropy encoding) [Au: col. 13, line 6], using the processor (i.e. processor) [Au: col. 5, line 27] into the datastream  (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38], the portions (i.e. each slice 33 of the frame 22 is encoded by the encoder 18) [Au: col. 8, line 66-67; Figs. 2, 6] based on wavefront parallel processing (WPP) in which the residual signal related to the current portion (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55] is entropy encoded (i.e. entropy encoding) [Au: col. 13, line 6] according to one of at least two modes (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported) [Au: col. 11, line 7-11], wherein the entropy encoder (i.e. entropy encoding) [Au: col. 13, line 6] is configured to:
if the current portion is to be coded (i.e. each slice 33 of the frame 22 is encoded by the encoder 18) [Au: col. 8, line 66-67; Figs. 2, 6] in accordance with a first mode (i.e. The first method is based on using a context adaptive variable length coding (CAVLC) method) [Au: col. 11, line 11-12] of the at least two modes (i.e. two different entropy-coding modes are supported) [Au: col. 11, line 11], encode (i.e. entropy encoding) [Au: col. 13, line 6] the residual signal ((i.e. coded residual blocks) [Au: col. 11, line 52]; (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37] using context adaptive entropy encoding (i.e. using a context adaptive variable length coding (CAVLC) method) [Au: col. 11, line 12-13] including deriving contexts (i.e. decode each symbol based on the context of previously decoded symbols) [Au: col. 3, line 20-21] across portion boundaries and initializing a symbol probability associated with the current portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]) depending on a saved state of the symbol probability of a previously encoded portion ((i.e. Further compression of the video information is realized by entropy coding the resulting quantized transform coefficients before transmission or storage of the encoded bit stream. The entropy coder is used to represent the resulting information from the quantizer, the motion vector information, and other encoder information using short code words to code the information with the highest likely probability of occurrence, and long code words to code the information with the least likely probability of occurrence. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 41-54]; (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]), wherein, in initializing the symbol probability (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38] associated with the current portion (i.e. decode of slice) [Au: col. 8, line 42] in accordance with the first mode (i.e. depending on the mode of each slice) [Au: col. 8, line 2], the entropy encoder includes ((i.e. entropy encoding) [Au: col. 13, line 6]; the encoder 18) [Au: col. 8, line 67]):
responsive to a determination that (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37] a first coding block (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55; Figs. 2, 6 – Note: It is well known in the arts that a slice contains an integer number of treeblocks (such as macroblocks or coding units) ordered consecutively in the raster scan. The treeblock addresses are derived from the first treeblock address in a slice, which is represented in the slice header.  It is also noted that the first treeblock address is the left most block in the first row in the slice (Please read definitions of a slice in section 3.102 and a slice header in section 3.103 of the HEVC standard in Bross’ reference for more details)] associated with the current portion (i.e. decode of slice) [Au: col. 8, line 42] is the first coding block from a left end of a first row ((i.e. initial quantization parameter for the first macroblock 24 in the slice 33) [Au: col. 8, line 49-51; Figs. 2, 6]; (i.e. Each macroblock 24 can have a size of 16x6 pixels and the macroblocks 24 are stored from left to right and from top to bottom and consecutive macroblocks 24 are combined in a slice 80) [Au: col. 7, line 28-31; Figs 1-2]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55] – Note: It is well known in the arts that a slice contains an integer number of treeblocks (such as macroblocks or coding units) ordered consecutively in the raster scan. The treeblock addresses are derived from the first treeblock address in a slice which is represented in the slice header.  It is also noted that the first treeblock address is the left most block in the first row in the slice (Please read definitions of a slice in section 3.102 and a slice header in section 3.103 of the HEVC standard in Bross’ reference for more details)) of the picture (i.e. Each picture is organized as a matrix of the macroblocks 24) [Au: col. 7, line 27-28; Fig. 1] in accordance with a raster scan order ((i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55 – Note: It is well known in the art that the raster scan order starts from the top row to the bottom and from the left column to the right column. Au discloses there is information that is used to ]), initialize the symbol probability associated with the current portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38; Figs. 2, 6]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]) depending on the saved symbol probability as acquired in context adaptive entropy encoding the previously encoded portion ((i.e. Further compression of the video information is realized by entropy coding the resulting quantized transform coefficients before transmission or storage of the encoded bit stream. The entropy coder is used to represent the resulting information from the quantizer, the motion vector information, and other encoder information using short code words to code the information with the highest likely probability of occurrence, and long code words to code the information with the least likely probability of occurrence. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 41-54]; (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]) up to the second coding block from a left end of a second row of the picture (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55 – Note: It is well known in the art that the raster scan order starts from the top row to the bottom and from the left column to the right column. Au discloses there is information that is used to initialize the first macroblock in the slice. Hence the second coding block from the left-end of the second row of the picture can be determined during the raster scan order process], wherein the second row is associated with the previously encoded portion ((i.e. decode of slice) [Au: col. 8, line 42]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38; Figs. 2, 6]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 50-54]) in accordance with the raster scan order (i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39] and the second coding block is spatially adjoining and to the right of the first coding block of the second row ((i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39]; (i.e. Each macroblock 24 can have a size of 16x6 pixels and the macroblocks 24 are stored from left to right and from top to bottom and consecutive macroblocks 24 are combined in a slice 80) [Au: col. 7, line 28-31]; Note: Au describes that macroblock are processed in an raster scan order, which indicates the second coding block in any row is on the right-hand side of the first coding block of the same row.  Fig. 4 of Au shows that the second coding block in the second row is spatially adjoining on the right-hand side of the first coding block in the second row]), and 
otherwise, initialize the symbol probability associated with the current portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38; Figs. 2, 6]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]) based on a symbol probability as acquired at an end of context adaptive entropy decoding the previously decoded portion ((i.e. The system comprises: an input for a bitstream including context-adaptive variable-length encoded Run_before and Coefficient_level data corresponding to quantized transform coefficients; an entropy decoding section for decoding the Run_before and Coefficient_level data; and a plurality of decoding tables used by the entropy coding section for decoding Coefficient_levels, at least two of the decoding tables have a single escape sequence and are generated by a common function; wherein selection from the plurality of decoding tables for the first Coefficient_level is determined solely by local variables representing a total number of non-zero coefficients and a number of trailing ones in the sequence of Coefficient_levels and selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level) [Au: col. 6, line 29-44]; (i.e. where the total number of trailing ones indicates the number of consecutive Coefficient_levels with absolute values of one at the end of the Coefficient_level sequence within the last three Coefficient_levels) [Au: col. 3, line 47-50], and 
if the current portion is to be coded (i.e. each slice 33 of the frame 22 is encoded by the encoder 18) [Au: col. 8, line 66-67; Figs. 2, 6] in accordance with a second mode (i.e. the second method) [Au: col. 11, line 17] of the at least two modes ((i.e. two different entropy-coding modes are supported) [Au: col. 11, line 11]; (i.e. parameters in the picture parameter set 31 include the entropy coding mode) [Au: col. 8, line 23-24]; (i.e. depending on the mode of each slice) [Au: col. 8, line 2]), encode (i.e. entropy encoding) [Au: col. 13, line 6] the residual signal ((i.e. coded residual blocks) [Au: col. 11, line 52]; (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37] using context adaptive entropy encoding (i.e. using a context adaptive variable length coding (CAVLC) method) [Au: col. 11, line 12-13] with restricting the derivation of the contexts so as to not cross the portion boundaries (i.e. Referring again to FIG. 2, each slice 33 of the frame 22 is encoded by the encoder 18 (see FIG. 1), independently from the other slices 33 in the frame 22) [Au: col. 8, line 66 – col. 9, line 1; Figs. 1 & 2:  - Note: In this statement, Au discloses a mode where the information from the slice’s header of each slice is only applied for that particular slice.  In other words, it is restricted not to cross the slice boundaries to other slices.  This mode in fact is the default mode in many codecs] and initializing the symbol probabilities  independent on any previously encoded portion  ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for the first Coefficient_level is determined solely by local variables representing a total number of non-zero coefficients) [Au: col. 19, line 22-25]; (i.e. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 50-54]), and save  the symbol probability ((i.e. Further compression of the video information is realized by entropy coding the resulting quantized transform coefficients before transmission or storage of the encoded bit stream. The entropy coder is used to represent the resulting information from the quantizer, the motion vector information, and other encoder information using short code words to code the information with the highest likely probability of occurrence, and long code words to code the information with the least likely probability of occurrence. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 41-54]; (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10]) as acquired in context adaptive entropy encoding the previously encoded portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 50-54]) up to the second coding block in the second row associated with the previously encoded portion ((i.e. decode of slice) [Au: col. 8, line 42]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 50-54]) in accordance with the raster scan order (i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39], wherein the picture is partitioned into the portions (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38], and the portions are slices or slice segments ((i.e. slices of video data are partitioned into one or more entropy slices during CABAC entropy encoding of the syntax element values of the slices. As is well known in the art, a slice may be a subset of macro blocks in a picture (frame) or may the entire picture. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element) [Demircin: para. 0040]; (i.e. Each of the slices 33 has the slice header 27 that provides information, such as but not limited to the position of the respective slice 33 in the frame 22 as well as the initial quantization parameter; and the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24) [Au: col. 9, line 1-8]). 
Au does not explicitly disclose the following claim limitations (Emphasis added). 
An encoder for encoding a picture into a datastream, wherein the picture is partitioned into portions, the encoder comprising: a residual module configured to generate, using a processor, a residual signal related to a current portion of the portions of the picture; a predictor configured to generate, using the processor, prediction parameters based on a prediction signal, wherein the prediction parameters are encoded into the datastream; and an entropy encoder configured to entropy encode, using the processor into the datastream, the portions based on wavefront parallel processing (WPP) in which the residual signal related to the current portion is entropy encoded according to one of at least two modes, wherein the entropy encoder is configured to: if the current portion is to be coded in accordance with a first mode of the at least two modes, encode the residual signal using context adaptive entropy encoding including deriving contexts across portion boundaries and initializing a symbol probability associated with the current portion depending on a saved state of the symbol probability of a previously encoded portion, wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy encoder is configured to: responsive to a determination that a first coding block associated with the current portion is the first coding block from a left end of a first row of the picture in accordance with a raster scan order, initialize the symbol probability associated with the current portion based on a saved symbol probability as acquired in context adaptive entropy encoding the previously encoded portion up to the second coding block from a left end of a second row of the picture, wherein the second row is associated with the previously encoded portion and the second coding block is spatially adjoining and to the right of the first coding block of the second row, and otherwise, initialize the symbol probability associated with the current portion based on a symbol probability as acquired at an end of context adaptive entropy encoding the previously encoded portion, and  5 4821-0622-8919.vlApplication No.: 16/514,052 Page 6 
if the current portion is to be coded in accordance with a second mode of the at least two modes, encode the residual signal using context adaptive entropy encoding with restricting the derivation of the contexts so as to not cross the portion boundaries and initializing the symbol probabilities independent of any previously encoded portion, and save the symbol probability as acquired in context adaptive entropy encoding the previously encoded portion up to the second coding block in the second row associated with the previously encoded portion in accordance with the raster scan order, wherein the picture is partitioned into the portions, and the portions are slices or slice segments.

(i.e. in some embodiments of the invention, the parallel decoding of entropy slices is structured such that information from previously decoded entropy slices may used to estimate the initial context states for context models in subsequent entropy slices) [Demircin: para. 0024] 
((i.e. row of slices) [Demircin: para. 0023]; (i.e. If the entropy slice is one of the first M entropy slices, the context models are initialized in some other manner) [Demircin: para. 0057]; (i.e. As is well known in the art, a slice may be a subset of macro blocks in a picture (frame) or may the entire picture. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element. Consecutive syntax element values are encoded until either sufficient syntax elements have been encoded to fulfill the size criteria for an entropy slice or the last syntax element value in a slice is encoded) [Demircin: para. 0040]) ((i.e. row of slices) [Demircin: para. 0023]; (i.e. If the entropy slice is one of the first M entropy slices, the context models are initialized in some other manner) [Demircin: para. 0057]; (i.e. As is well known in the art, a slice may be a subset of macro blocks in a picture (frame) or may the entire picture. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element. Consecutive syntax element values are encoded until either sufficient syntax elements have been encoded to fulfill the size criteria for an entropy slice or the last syntax element value in a slice is encoded) [Demircin: para. 0040]; (i.e. information from previously decoded entropy slices) [Demircin: para. 0024]; (i.e. neighbors of blocks in the upper row of slices) [Demircin: para. 0023]) wherein the second row is associated with the previously decoded portion ((i.e. row of slices) [Demircin: para. 0024]; (i.e. information from previously decoded entropy slices) [Demircin: para. 0024]; (i.e. the top row) [Demircin: para. 0024]) 

(i.e. Syntax, i.e., an entropy header, is included in the output bit stream of the entropy encoder to identify the start of each entropy slice. Further, each entropy slice is defined such that it can be decoded by a CABAC entropy decoder independent of other entropy slices. Other specific features of the Zhao entropy slice are that in the CABAC entropy decoder, all context models are reinitialized to their initial default states at the beginning of each entropy slice. Further, during decoding, the context state is only updated within an entropy slice, and context model updates are not made across entropy slice boundaries) [Demircin: para. 0011] 
save the symbol probability (i.e. video data generated by the video FE (908) is stored) [Demircin: para. 0071] as acquired in context adaptive entropy encoding the previously encoded portion up to the second coding block in the second row ((i.e. row of slices) [Demircin: para. 0023]; (i.e. If the entropy slice is one of the first M entropy slices, the context models are initialized in some other manner) [Demircin: para. 0057]; (i.e. As is well known in the art, a slice may be a subset of macro blocks in a picture (frame) or may the entire picture. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element. Consecutive syntax element values are encoded until either sufficient syntax elements have been encoded to fulfill the size criteria for an entropy slice or the last syntax element value in a slice is encoded) [Demircin: para. 0040]; (i.e. information from previously decoded entropy slices) [Demircin: para. 0024]; (i.e. neighbors of blocks in the upper row of slices) [Demircin: para. 0023]) associated with the previously decoded portion (i.e. information from previously decoded entropy slices) [Demircin: para. 0024] 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au with Demircin to program the encoder to implement two different modes for the derivation of contexts by restricting the derivation of the contexts within a slice or allowing the derivation of the contexts across slice boundaries.  

Au and Demircin do not explicitly disclose the following claim limitations (Emphasis Added).
an entropy encoder configured to entropy encode, using the processor into the datastream, the portions based on wavefront parallel processing (WPP) in which the residual signal related to the current portion is entropy encoded according to one of at least two mode,
However, in the same field of endeavor Sze further discloses the claim limitations and the deficient claim limitations, as follows:
an entropy encoder configured to entropy encode, using the processor into the datastream, the portions based on wavefront parallel processing (WPP) (i.e. wavefront parallel processing) [Sze: para. 0057]; (i.e. IES are processed in parallel by several slice engines as shown in FIG. 10. IES FIFOs are used between slice engines to synchronize IES required due to top block dependencies) [Sze: para. 0057]; (i.e. The slice engine contains five different partition engines, each with a small FSM, context memory and AD. Dependencies between SEP are managed using SEP FIFOs, allowing SEP of different macro blocks to be processed concurrently. During the stall cycles, the partition engine clock is disabled with hierarchical clock gating to reduce power. Using this slice engine architecture, up to five bins can be decoded in parallel with an average throughput increase of 2.4x) [Sze: para. 0058]) 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au and Demircin with Sze to program a multicore processor to process slices in parallel.  

Au, Demircin, and Sze do not explicitly disclose the following claim limitations (Emphasis Added).
acquired in context adaptive entropy decoding the previously encoded slice up to the second coding block in the second row associated with the previously encoded portion in accordance with the raster scan order.
However, in the same field of endeavor MacInnis further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. preceded the second macroblock) [MacInnis: col. 7, line 54-55]; (i.e. wherein the second macroblock is in a second row) [MacInnis: claim 13]) 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au, Demircin, and Sze with MacInnis to program a multicore processor acquire the context adaptive entropy information of the previous slice up to the second coding block of the next row.  
Therefore, the combination of Au, Demircin, and Sze with MacInnis will enable the system to process multiple rows in parallel [MacInnis: Abstract] to improve the throughput of the video coding system [Sze: para. 0055-0059].

Regarding claim 13, Au meets the claim limitations as set forth in claim 12. Au further meets the claim limitations as follow.
The encoder (i.e. encoder) [Au: col. 2, line 3] according to claim 12, where the picture is partitioned in coding blocks arranged in rows and columns and having a raster scan order defined among each other and each portion of the portions is a slice (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55], and the encoder (i.e. encoder) [Au: col. 2, line 3] is configured to associate each slice with a continuous subset of the coding blocks in the raster scan order so that the subsets follow each other along the raster scan order in accordance with the slice order (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55].

Regarding claim 14, Au, Sze, and MacInnis meet the claim limitations as set forth in claim 12. Au further meets the claim limitations as follow.
The encoder ((i.e. encoder) [Au: col. 2, line 3]; (i.e. entropy coded) [Au: col. 11, line 7]) according to claim 12, wherein, in initializing the symbol probability associated with the current portion (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38] in accordance with the first mode ((i.e. The first method is based on using a context adaptive variable length coding (CAVLC) method) [Au: col. 11, line 11-12]; (i.e. two different entropy-coding modes are supported) [Au: col. 11, line 11]), the entropy encoder is configured to ((i.e. encoder) [Au: col. 2, line 3]; (i.e. entropy coded) [Au: col. 11, line 7]): responsive to a determination that (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37] the first coding block (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55; Figs. 2, 6 – Note: It is well known in the arts that a slice contains an integer number of treeblocks (such as macroblocks or coding units) ordered consecutively in the raster scan. The treeblock addresses are derived from the first treeblock address in a slice, which is represented in the slice header.  It is also noted that the first treeblock address is the left most block in the first row in the slice (Please read definitions of a slice in section 3.102 and a slice header in section 3.103 of the HEVC standard in Bross’ reference for more details)] associated with the current portion is not the first coding block in the first row, initialize the symbol probability associated with the current portion (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38; Figs. 2, 6] based on a symbol probability as acquired at the end of context adaptive entropy encoding the previously encoded portion ((i.e. compression of the video information is realized by entropy coding the resulting quantized transform coefficients before transmission or storage of the encoded bit stream. The entropy coder is used to represent the resulting information from the quantizer, the motion vector information, and other encoder information using short code words to code the information with the highest likely probability of occurrence, and long code words to code the information with the least likely probability of occurrence. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 41-54]; (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10]; (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 4, line 39]).
Au, Sze, and MacInnis do not explicitly disclose the following claim limitations (Emphasis Added).
The encoder according to claim 12, wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy encoder is configured to: responsive to a determination that the first coding block associated with the current portion is not the first coding block in the first row, initialize the symbol probability associated with the current portion based on a symbol probability as acquired at the end of context adaptive entropy encoding the previously encoded portion. 
However, in the same field of endeavor Demircin further discloses the claim limitations and the deficient claim limitations, as follows:
responsive to a determination that the first coding block associated with the current portion is not the first coding block in the first row (i.e. If the entropy slice is not one of the first M entropy slices in the bit stream, the context models are initialized using context model initialization information estimated from the final states of the context models of the entropy slices in the reference entropy slice subset of the entropy slice.) [Demircin: para. 0057], initialize the symbol probability associated with the current portion (i.e. If the entropy slice is not one of the first M entropy slices in the bit stream, the context models are initialized using context model initialization information estimated from the final states of the context models of the entropy slices in the reference entropy slice subset of the entropy slice.) [Demircin: para. 0057] based on a symbol probability as acquired at the end of context adaptive entropy encoding the previously encoded portion ((i.e. In such a case, an entropy slice x+M can be allowed to have some dependency on one or more of the entropy slices 1 ... x) [Demircin: para. 0054]; (i.e. information from previously decoded entropy slices) [Demircin: para. 0024] up to the end of the previously decoded slice ((i.e. end of slice) [Demircin: Fig. 4, Fig. 5, Fig. 6]; (i.e. end of entropy slice or slice) [Demircin: Fig. 4]).

Therefore, the combination of Au, Demircin, and Sze with MacInnis will enable the system to improve the throughput of the video coding system [Demircin: para. 0023].

Regarding claim 15, Au meets the claim limitations as set forth in claim 12. Au further meets the claim limitations as follow.
The encoder (i.e. encoder) [Au: col. 2, line 3] according to claim 12, wherein the entropy encoder ((i.e. encoder) [Au: col. 2, line 3]; (i.e. entropy coded) [Au: col. 11, line 7]) is configured to code (i.e. entropy coded) [Au: col. 11, line 7] a syntax element portion  (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported) [Au: col. 11, line 7-11] within the current portion of the portions ((i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33.) [Au: col. 8, line 36-51], the syntax element portion indicating which of the first and second modes to use for encoding ((i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported) [Au: col. 11, line 7-11]; (i.e. one of three fundamental coding modes can be selected) [Au: col. 7, line 52-53]).

Regarding claim 16, Au meets the claim limitations as set forth in claim 15. Au further meets the claim limitations as follow.
The encoder (i.e. encoder) [Au: col. 2, line 3] according to claim 15, wherein the entropy encoder ((i.e. encoder) [Au: col. 2, line 3]; (i.e. entropy coded) [Au: col. 11, line 7]) is configured to determine a generic syntax element ((i.e. The CAVLC/UVLC method can be implemented with a relatively small number of operations, requiring the parsing of each symbol and table lookups. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks 42, such as the coded block pattern (CBP) for each macroblock) [Au: col. 11, line 22-38]; (i.e. These functional units include a buffering unit 500 that receives the compressed bitstream, an entropy decoder 502 which decodes the received bit stream 15 to produce syntax elements 503 used in subsequent processing by the other decoder components) [Au: col. 10, line 55-59] and write (i.e. encoding) [Au: col. 13, line 28] the generic syntax element in the datastream (i.e. various syntax elements in the bitstream) [Au: col. 11, line 26] so as to operate in one of at least two generic operating modes (i.e. inter-coded or intra-coded) [Au: col. 4, line 39], with, according to a first generic operating mode (i.e. intra-coded) [Au: col. 4, line 39], performing the responsiveness to the syntax element portion for each slice portion ((i.e. each slice 33 of the frame 22 is encoded by the encoder 18 (see FIG. 1), independently from other slices) [Au: col. 8, line 66 – col. 9, line1; Figs. 2, 6]; (i.e. Two different modes are supported in intra coding of macroblocks 24. In the 4x4 Intra mode, each 4x4 block within the macroblock 24 can use a different prediction mode. There are 9 possible modes one DC and 8 directional prediction modes. The complexity of the prediction mode varies, with the DC, vertical and horizontal modes being the least complex, and the diagonal modes being the most complex. In the 16x16 Intra mode, which is generally used in smooth areas, there are 4 modes available: DC, vertical, horizontal and planar, with the latter being the most complex) [Au: col. 12, line 25-34]), and, according to a second generic operating mode (i.e. inter-coded) [Au: col. 4, line 39], using a different one of the at least two modes other than the first mode (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 4, line 39].

Regarding claim 17, Au meets the claim limitations as set forth in claim 13. Au further meets the claim limitations as follow.
The encoder (i.e. encoder) [Au: col. 2, line 3] according to claim 13, wherein the entropy encoder ((i.e. encoder) [Au: col. 2, line 3]; (i.e. entropy coded) [Au: col. 11, line 7]) is configured to according to the first and second modes (i.e. two different entropy-coding modes are supported) [Au: col. 11, line 11], continue continuously updating the symbol probabilities from a beginning to an end of the current portion (i.e. to continually 20 update a large set of context models throughout the decoding process) [Au: col. 11, line 19-21].

Regarding claim 18, Au meets the claim limitations as set forth in claim 12. Au further meets the claim limitations as follow.
The encoder (i.e. encoder) [Au: col. 2, line 3] according to claim 12, wherein the entropy encoder ((i.e. encoder) [Au: col. 2, line 3]; (i.e. entropy coded) [Au: col. 11, line 7]) is configured to save symbol probabilities as acquired in context adaptive entropy encoding the previously encoded portion ((i.e. compression of the video information is realized by entropy coding the resulting quantized transform coefficients before transmission or storage of the encoded bit stream. The entropy coder is used to represent the resulting information from the quantizer, the motion vector information, and other encoder information using short code words to code the information with the highest likely probability of occurrence, and long code words to code the information with the least likely probability of occurrence. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 41-54]; (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10]) up to an end of the previously encoded portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. Each of the slices 33 has the slice header 27 that provides information, such as but not limited to the position of the respective slice 33 in the frame 22 as well as the initial quantization parameter; and the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24.  Further, each picture parameter set 31 contains parameter values that pertain to the decoding of the pictures 22 for which the particular parameter set 31 is active (i.e. selected in the slice headers 27 of the picture 22). [Au: col. 9, line 1-12]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]).

Regarding claim 21, Au meets the claim limitations as follow. 
A method (i.e. method) [Au: col. 1, line 7] for decoding information from a datastream to reconstruct a picture ((i.e. decode the bitstream to reconstruct the video data) [Au: col. 1, line 56-57]; (i.e. the bit stream 15 is then processed by the decoder 20 to produce reconstructed video images 512, which correspond to the reconstructed frames 58 of the encoder 18.) [Au: col. 10, line 50-53]), which is partitioned into portions (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38], the method (i.e. method) [Au: col. 1, line 7] comprising:
entropy decoding (i.e. the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols) [Au: col. 11, line 6-8] the portions ((i.e. the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols) [Au: col. 11, line 6-8]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38])  based on wavefront parallel processing (WPP) in which a current portion of the portions is entropy decoded ((i.e. the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols) [Au: col. 11, line 6-8]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38]; (i.e. entropy decoding of coefficients is done on a 4x4 block basis) [Au: col. 1, line 67-col. 2, line 1])  according to one of at least two modes (i.e. The first stage in the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported.) [Au: col. 11, line 6-11], wherein the entropy decoding includes ((i.e. an entropy decoder) [Au: col. 10, line 56-57]; (i.e. the entropy decoding module) [Au: col. 5, line 39]):
in accordance with a first mode of the at least two modes ((i.e. parameters in the picture parameter set 31 include the entropy coding mode) [Au: col. 8, line 23-24]; (i.e. depending on the mode of each slice) [Au: col. 8, line 2]), decoding data related to the current portion (i.e. decode of slice) [Au: col. 8, line 42] using context adaptive entropy decoding ((i.e. the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 6-10]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38]; (i.e. method is based on context-adaptive binary arithmetic coding (CABAC)) [Au: col. 11, line 17-18]) to obtain a residual signal (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37], wherein the context adaptive entropy decoding (i.e. using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients) [Au: col. 11, line 12-14] including deriving contexts (i.e. decode each symbol based on the context of previously decoded symbols) [Au: col. 3, line 20-21] across portion boundaries and initializing a symbol probability associated with the current portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]) depending on a saved state of the symbol probability of a previously decoded portion ((i.e. Further compression of the video information is realized by entropy coding the resulting quantized transform coefficients before transmission or storage of the encoded bit stream. The entropy coder is used to represent the resulting information from the quantizer, the motion vector information, and other encoder information using short code words to code the information with the highest likely probability of occurrence, and long code words to code the information with the least likely probability of occurrence. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 41-54]; (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]), wherein, in initializing the symbol probability (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38] associated with the current portion in accordance with the first mode (i.e. depending on the mode of each slice) [Au: col. 8, line 2], the entropy decoding includes ((i.e. an entropy decoder) [Au: col. 10, line 56-57]; (i.e. the entropy decoding module) [Au: col. 5, line 39]):
responsive to a determination that (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37] a first coding block (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55; Figs. 2, 6 – Note: It is well known in the arts that a slice contains an integer number of treeblocks (such as macroblocks or coding units) ordered consecutively in the raster scan. The treeblock addresses are derived from the first treeblock address in a slice, which is represented in the slice header.  It is also noted that the first treeblock address is the left most block in the first row in the slice (Please read definitions of a slice in section 3.102 and a slice header in section 3.103 of the HEVC standard in Bross’ reference for more details)]  associated with the current portion (i.e. decode of slice) [Au: col. 8, line 42] is the first coding block from a left end of a first row  ((i.e. initial quantization parameter for the first macroblock 24 in the slice 33) [Au: col. 8, line 49-51; Figs. 2, 6]; (i.e. Each macroblock 24 can have a size of 16x6 pixels and the macroblocks 24 are stored from left to right and from top to bottom and consecutive macroblocks 24 are combined in a slice 80) [Au: col. 7, line 28-31; Figs 1-2]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55] – Note: It is well known in the arts that a slice contains an integer number of treeblocks (such as macroblocks or coding units) ordered consecutively in the raster scan. The treeblock addresses are derived from the first treeblock address in a slice which is represented in the slice header.  It is also noted that the first treeblock address is the left most block in the first row in the slice (Please read definitions of a slice in section 3.102 and a slice header in section 3.103 of the HEVC standard in Bross’ reference for more details)) of the picture (i.e. Each picture is organized as a matrix of the macroblocks 24) [Au: col. 7, line 27-28; Fig. 1] in accordance with a raster scan order (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55; Figs. 2, 6 – Note: It is well known in the art that the raster scan order starts from the top row to the bottom and from the left column to the right column. Au discloses there is information that is used to initialize the first macroblock in the slice. Hence the first coding block in the first row of the picture can be determined as the first coding block in the raster scan order in the picture], initializing the symbol probability associated with the current portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38; Figs. 2, 6]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]) based on the saved symbol probability as acquired in context adaptive entropy decoding the previously decoded portion ((i.e. Further compression of the video information is realized by entropy coding the resulting quantized transform coefficients before transmission or storage of the encoded bit stream. The entropy coder is used to represent the resulting information from the quantizer, the motion vector information, and other encoder information using short code words to code the information with the highest likely probability of occurrence, and long code words to code the information with the least likely probability of occurrence. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 41-54]; (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. The system comprises: an input for a bitstream including context-adaptive variable-length encoded Run_before and Coefficient_level data corresponding to quantized transform coefficients; an entropy decoding section for decoding the Run_before and Coefficient_level data; and a plurality of decoding tables used by the entropy coding section for decoding Coefficient_levels, at least two of the decoding tables have a single escape sequence and are generated by a common function; wherein selection from the plurality of decoding tables for the first Coefficient_level is determined solely by local variables representing a total number of non-zero coefficients and a number of trailing ones in the sequence of Coefficient_levels and selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level) [Au: col. 6, line 29-44]; (i.e. where the total number of trailing ones indicates the number of consecutive Coefficient_levels with absolute values of one at the end of the Coefficient_level sequence within the last three Coefficient_levels) [Au: col. 3, line 47-50]) up to the second coding block from a left end of a second row of the picture (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55; Figs. 2, 6 – Note: It is well known in the art that the raster scan order starts from the top row to the bottom and from the left column to the right column. Au discloses there is information that is used to initialize the first macroblock in the slice. Hence the second coding block from the left-end of the second row of the picture can be determined during the raster scan order process], wherein the second row is associated with the previously decoded portion ((i.e. decode of slice) [Au: col. 8, line 42]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 50-54]) and the second coding block is spatially adjoining and to the right of the first coding block of the second row ((i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39]; (i.e. Each macroblock 24 can have a size of 16x6 pixels and the macroblocks 24 are stored from left to right and from top to bottom and consecutive macroblocks 24 are combined in a slice 80) [Au: col. 7, line 28-31]; Note: Au describes that macroblock are processed in an raster scan order, which indicates the second coding block in any row is on the right-hand side of the first coding block of the same row.  Fig. 4 of Au shows that the second coding block in the second row is spatially adjoining on the right-hand side of the first coding block in the second row]), and
otherwise, initializing the symbol probability associated with the current portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]) based on a symbol probability as acquired at an end of context adaptive entropy decoding the previously decoded portion ((i.e. The system comprises: an input for a bitstream including context-adaptive variable-length encoded Run_before and Coefficient_level data corresponding to quantized transform coefficients; an entropy decoding section for decoding the Run_before and Coefficient_level data; and a plurality of decoding tables used by the entropy coding section for decoding Coefficient_levels, at least two of the decoding tables have a single escape sequence and are generated by a common function; wherein selection from the plurality of decoding tables for the first Coefficient_level is determined solely by local variables representing a total number of non-zero coefficients and a number of trailing ones in the sequence of Coefficient_levels and selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level) [Au: col. 6, line 29-44]; (i.e. where the total number of trailing ones indicates the number of consecutive Coefficient_levels with absolute values of one at the end of the Coefficient_level sequence within the last three Coefficient_levels) [Au: col. 3, line 47-50]), and 
in accordance with a second mode of the at least two modes ((i.e. parameters in the picture parameter set 31 include the entropy coding mode) [Au: col. 8, line 23-24]; (i.e. depending on the mode of each slice) [Au: col. 8, line 2]; (i.e. the second method) [Au: col. 11, line 17]), decoding data related to the current portion (i.e. decode of slice) [Au: col. 8, line 42] using context adaptive entropy decoding ((i.e. the decoding process includes the parsing and decoding of the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 6-10]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38]; (i.e. method is based on context-adaptive binary arithmetic coding (CABAC)) [Au: col. 11, line 17-18]) to obtain a residual signal (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37], the context adaptive entropy decoding (i.e. using a context adaptive variable length coding (CAVLC) method to entropy decode the transform coefficients) [Au: col. 11, line 12-14] including restricting the derivation of the contexts (i.e. to continually 20 update a large set of context models throughout the decoding process) [Au: col. 11, line 19-21] so as to not cross the portion boundaries (i.e. Referring again to FIG. 2, each slice 33 of the frame 22 is encoded by the encoder 18 (see FIG. 1), independently from the other slices 33 in the frame 22) [Au: col. 8, line 66 – col. 9, line 1; Figs. 1 & 2:  - Note: In this statement, Au discloses a mode where the information from the slice’s header of each slice is only applied for that particular slice.  In other words, it is restricted not to cross the slice boundaries to other slices.  This mode in fact is the default mode in many codecs] and an initializing of the symbol probabilities independent on a previously decoded portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for the first Coefficient_level is determined solely by local variables representing a total number of non-zero coefficients) [Au: col. 19, line 22-25]; (i.e. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 50-54]), and saving the symbol probability as acquired in context adaptive entropy decoding the previously decoded portion ((i.e. Further compression of the video information is realized by entropy coding the resulting quantized transform coefficients before transmission or storage of the encoded bit stream. The entropy coder is used to represent the resulting information from the quantizer, the motion vector information, and other encoder information using short code words to code the information with the highest likely probability of occurrence, and long code words to code the information with the least likely probability of occurrence. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 41-54]; (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]) up to the second coding block in the second row associated with the previously decoded portion ((i.e. decode of slice) [Au: col. 8, line 42]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 50-54]) in accordance with the raster scan order (i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39], wherein the picture is partitioned into the portions (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38], and the portions are slices or slice segments ((i.e. slices of video data are partitioned into one or more entropy slices during CABAC entropy encoding of the syntax element values of the slices. As is well known in the art, a slice may be a subset of macro blocks in a picture (frame) or may the entire picture. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element) [Demircin: para. 0040]; (i.e. Each of the slices 33 has the slice header 27 that provides information, such as but not limited to the position of the respective slice 33 in the frame 22 as well as the initial quantization parameter; and the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24) [Au: col. 9, line 1-8]);  
generating (i.e. generate the predicted macroblock) [Au: col. 12, line 2] a prediction signal ((i.e. generate the predicted macroblock) [Au: col. 12, line 2]; (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 7, line 52-65]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]) based on prediction parameters related to the current portion from the datastream (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]; and
reconstructing (i.e to produce reconstructed video images) [Au: col. 10, line 50-51] a portion of the picture (i.e to produce reconstructed video images) [Au: col. 10, line 50-51] related to the current portion ((i.e. the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24. Further, each picture parameter set 31 contains parameter values that pertain to the decoding of the pictures 22 for which the particular parameter set 31 is active (i.e. selected in the slice headers 27 of the picture 22). [Au: col. 9, line 5-12]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]) based on the residual signal and the prediction signal  (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weghted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 7, line 52-65].
Au does not explicitly disclose the following claim limitations (Emphasis Added).
A method for decoding information from a datastream to reconstruct a picture, which is partitioned into portions, the method comprising: entropy decoding the portions based on wavefront parallel processing (WPP) in which a current portion of the portions is entropy decoded according to one of at least two modes, wherein the entropy decoding includes: in accordance with a first mode of the at least two modes, decoding data related to the current portion from the datastream using context adaptive entropy decoding to obtain a residual signal, the context adaptive entropy decoding including deriving7 contexts across portion boundaries and initializing a symbol probability associated with the current portion depending on a saved state of the symbol probability of a previously decoded portion, wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy decoding includes: responsive to a determination that a first coding block associated with the current portion is the first coding block from a left end of a first row of the picture in accordance with a raster scan order, initializing the symbol probability associated with the current portion based on the saved symbol probability as acquired in context adaptive entropy decoding the previously decoded portion up to the second coding block from a left end of a second row of the picture, wherein the second row is associated with the previously decoded portion and the second coding block is spatially adjoining and to the right of the first coding block of the second row, and otherwise, initializing the symbol probability associated with the current portion based on a symbol probability as acquired at an end of context adaptive entropy decoding the previously decoded portion, and in accordance with a second mode of the at least two modes, decoding data related to the current portion from the datastream using context adaptive entropy decoding to obtain a residual signal, the context adaptive entropy decoding including restricting the derivation of the contexts so as to not cross the portion boundaries and initializing the symbol probabilities independent of a previously decoded portion, and saving the symbol probability as acquired in context adaptive entropy decoding the previously decoded portion up to the second coding block in the second row associated with the previously decoded portion in accordance with the raster scan order; generating a prediction signal based on prediction parameters related to the current portion from the datastream; and reconstructing a portion of the picture related to the current portion based on the residual signal and the prediction signal.  
However, in the same field of endeavor Demircin further discloses the claim limitations and the deficient claim limitations, as follows:
A method (i.e. methods of parallel CABAC decoding) [Demircin: para. 0017] for decoding information from a datastream to reconstruct a picture (i.e. The video decoder may be configured to decode video image data received over a network or from storage media coupled to storage module 706. The digital system (700) may be further configured to display the decoded video data stream, such as a movie or other type of video images, on monitor 712.) [Demircin: para. 0060], which is partitioned into portions (i.e. slices of video data are partitioned into one or more entropy slices during CABAC entropy encoding of the syntax element values of the slices. As is well known in the art, a slice may be a subset of macro blocks in a picture (frame) or may the entire picture. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element.) [Demircin: para. 0040], 

(i.e. the entropy encoded syntax element values in the respective entropy slices are decoded (504a, 504b, 504c) and the decoded syntax element values are output (506a, 506b, 506c ). The process is repeated until all entropy slices in the slice are decoded (508)) [Demircin: para. 0052], the context adaptive entropy decoding including deriving contexts across portion boundaries (i.e. in some embodiments of the invention, the parallel decoding of entropy slices is structured such that information from previously decoded entropy slices may used to estimate the initial context states for context models in subsequent entropy slices) [Demircin: para. 0024] 
((i.e. row of slices) [Demircin: para. 0023]; (i.e. If the entropy slice is one of the first M entropy slices, the context models are initialized in some other manner) [Demircin: para. 0057]; (i.e. As is well known in the art, a slice may be a subset of macro blocks in a picture (frame) or may the entire picture. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element. Consecutive syntax element values are encoded until either sufficient syntax elements have been encoded to fulfill the size criteria for an entropy slice or the last syntax element value in a slice is encoded) [Demircin: para. 0040])  ((i.e. row of slices) [Demircin: para. 0023]; (i.e. If the entropy slice is one of the first M entropy slices, the context models are initialized in some other manner) [Demircin: para. 0057]; (i.e. As is well known in the art, a slice may be a subset of macro blocks in a picture (frame) or may the entire picture. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element. Consecutive syntax element values are encoded until either sufficient syntax elements have been encoded to fulfill the size criteria for an entropy slice or the last syntax element value in a slice is encoded) [Demircin: para. 0040]; (i.e. information from previously decoded entropy slices) [Demircin: para. 0024]; (i.e. neighbors of blocks in the upper row of slices) [Demircin: para. 0023]), wherein the second row is associated with the previously decoded portion ((i.e. row of slices) [Demircin: para. 0024]; (i.e. information from previously decoded entropy slices) [Demircin: para. 0024]; (i.e. the top row) [Demircin: para. 0024]) 
(i.e. the entropy encoded syntax element values in the respective entropy slices are decoded (504a, 504b, 504c) and the decoded syntax element values are output (506a, 506b, 506c ). The process is repeated until all entropy slices in the slice are decoded (508)) [Demircin: para. 0052], the context adaptive entropy decoding including restricting the derivation of the contexts so as to not cross the portion boundaries (i.e. Syntax, i.e., an entropy header, is included in the output bit stream of the entropy encoder to identify the start of each entropy slice. Further, each entropy slice is defined such that it can be decoded by a CABAC entropy decoder independent of other entropy slices. Other specific features of the Zhao entropy slice are that in the CABAC entropy decoder, all context models are reinitialized to their initial default states at the beginning of each entropy slice. Further, during decoding, the context state is only updated within an entropy slice, and context model updates are not made across entropy slice boundaries) [Demircin: para. 0011] ((i.e. row of slices) [Demircin: para. 0023]; (i.e. If the entropy slice is one of the first M entropy slices, the context models are initialized in some other manner) [Demircin: para. 0057]; (i.e. As is well known in the art, a slice may be a subset of macro blocks in a picture (frame) or may the entire picture. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element. Consecutive syntax element values are encoded until either sufficient syntax elements have been encoded to fulfill the size criteria for an entropy slice or the last syntax element value in a slice is encoded) [Demircin: para. 0040]; (i.e. information from previously decoded entropy slices) [Demircin: para. 0024]; (i.e. neighbors of blocks in the upper row of slices) [Demircin: para. 0023]) associated with the previously decoded portion ((i.e. row of slices) [Demircin: para. 0024]; (i.e. information from previously decoded entropy slices) [Demircin: para. 0024]; (i.e. the top row) [Demircin: para. 0024])  



Therefore, the combination of Au and Demircin will enable the video coding system to have flexibility to obtain either high performance for coding efficiency or fast parallel processing [Demircin: 0023]. 
Au and Demircin do not explicitly disclose the following claim limitations (Emphasis Added).
entropy decoding the portions based on wavefront parallel processing (WPP) in which a current portion of the portions is entropy decoded according to one of at least two modes, 
However, in the same field of endeavor Sze further discloses the claim limitations and the deficient claim limitations, as follows:
entropy decoding the portions based on wavefront parallel processing (WPP) (i.e. wavefront parallel processing) [Sze: para. 0057] in which a current portion of the portions is entropy decoded ((i.e. IES enables several slices to be processed in parallel, allowing the entire decoder to achieve wavefront parallel processing without increasing external memory bandwidth. SEP enables different syntax elements (e.g. FIG. 9 shows the MP-CABAC data structure, where each frame is composed of several IES, and each IES is composed of five SEP) [Sze: para. 0056; Fig. 9]; (i.e. IES are processed in parallel by several slice engines as shown in FIG. 10. IES FIFOs are used between slice engines to synchronize IES required due to top block dependencies) [Sze: para. 0057]; (i.e. SEP are processed in parallel by several arithmetic decoders (AD) within the slice engine as shown in FIG. 10) [Sze: para. 0058]; (i.e. The slice engine contains five different partition engines, each with a small FSM, context memory and AD. Dependencies between SEP are managed using SEP FIFOs, allowing SEP of different macro blocks to be processed concurrently. During the stall cycles, the partition engine clock is disabled with hierarchical clock gating to reduce power. Using this slice engine architecture, up to five bins can be decoded in parallel with an average throughput increase of 2.4x) [Sze: para. 0058]) 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au and Demircin with Sze to program a multicore processor to process slices in parallel.  
Therefore, the combination of Au and Demircin with Sze will significantly improve the throughput of the video coding system [Sze: para. 0055-0059].
Au, Demircin, and Sze do not explicitly disclose the following claim limitations (Emphasis Added).
acquired in context adaptive entropy decoding the previously decoding portion up to the second coding block in the second row
However, in the same field of endeavor MacInnis further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. preceded the second macroblock) [MacInnis: col. 7, line 54-55]; (i.e. wherein the second macroblock is in a second row) [MacInnis: claim 13])
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au, Demircin, and Sze with MacInnis to program a multicore processor acquire the context adaptive entropy information of the previous slice up to the second coding block of the next row.  


Regarding claim 22, Au meets the claim limitations as set forth in claim 21. Au further meets the claim limitations as follow.
The method (i.e. method) [Au: col. 1, line 7] according to claim 21, where the picture is partitioned in coding blocks arranged in rows and columns and having a raster scan order defined among each other and each portion of the portions is a slice (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55], and the method (i.e. method) [Au: col. 1, line 7] further comprises associating each portion with a continuous subset of the coding blocks in the raster scan order so that the subsets follow each other along the raster scan order in accordance with the portion order (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55].

Regarding claim 23, Au, Sze, and MacInnis meet the claim limitations as set forth in claim 21. Au further meets the claim limitations as follow.
The (i.e. method) [Au: col. 1, line 7] according to claim 11, wherein, in initializing the symbol probability associated with the current portion (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38] in accordance with the first mode ((i.e. The first method is based on using a context adaptive variable length coding (CAVLC) method) [Au: col. 11, line 11-12]; (i.e. two different entropy-coding modes are supported) [Au: col. 11, line 11]), the entropy decoding (i.e. an entropy decoder) [Au: col. 10, line 56-57] includes: responsive to a determination that (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37] the first coding block (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55; Figs. 2, 6 – Note: It is well known in the arts that a slice contains an integer number of treeblocks (such as macroblocks or coding units) ordered consecutively in the raster scan. The treeblock addresses are derived from the first treeblock address in a slice, which is represented in the slice header.  It is also noted that the first treeblock address is the left most block in the first row in the slice (Please read definitions of a slice in section 3.102 and a slice header in section 3.103 of the HEVC standard in Bross’ reference for more details)] associated with the current portion is not the first coding block in the first row, initialize the symbol probability associated with the current portion (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38; Figs. 2, 6] based on a symbol probability as acquired at the end of context adaptive entropy decoding the previously decoded portion ((i.e. compression of the video information is realized by entropy coding the resulting quantized transform coefficients before transmission or storage of the encoded bit stream. The entropy coder is used to represent the resulting information from the quantizer, the motion vector information, and other encoder information using short code words to code the information with the highest likely probability of occurrence, and long code words to code the information with the least likely probability of occurrence. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 41-54]; (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10]; (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 4, line 39]).
Au, Sze, and MacInnis do not explicitly disclose the following claim limitations (Emphasis Added).
The method according to claim 21, wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy decoding includes: responsive to a determination that the first coding block associated with the current portion is not the first coding block in the first row, initializing the symbol probability associated with the current portion based on a symbol probability as acquired at the end of context adaptive entropy decoding the previously decoded portion.
However, in the same field of endeavor Demircin further discloses the claim limitations and the deficient claim limitations, as follows:
responsive to a determination that the first coding block associated with the current portion is not the first coding block in the first row (i.e. If the entropy slice is not one of the first M entropy slices in the bit stream, the context models are initialized using context model initialization information estimated from the final states of the context models of the entropy slices in the reference entropy slice subset of the entropy slice.) [Demircin: para. 0057], initialize the symbol probability associated with the current portion (i.e. If the entropy slice is not one of the first M entropy slices in the bit stream, the context models are initialized using context model initialization information estimated from the final states of the context models of the entropy slices in the reference entropy slice subset of the entropy slice.) [Demircin: para. 0057] based on a symbol probability as acquired at the end of context adaptive entropy decoding the previously decoded portion ((i.e. In such a case, an entropy slice x+M can be allowed to have some dependency on one or more of the entropy slices 1 ... x) [Demircin: para. 0054]; (i.e. information from previously decoded entropy slices) [Demircin: para. 0024] up to the end of the previously decoded slice ((i.e. end of slice) [Demircin: Fig. 4, Fig. 5, Fig. 6]; (i.e. end of entropy slice or slice) [Demircin: Fig. 4]).
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au, Demircin, and Sze with MacInnis to program a multicore processor acquire the context adaptive entropy information of the previous slice up.  
Therefore, the combination of Au, Demircin, and Sze with MacInnis will enable the system to improve the throughput of the video coding system [Demircin: para. 0023].

Regarding claim 24, Au meets the claim limitations as set forth in claim 21. Au further meets the claim limitations as follow.
The method (i.e. method) [Au: col. 1, line 7] according to claim 21, wherein the entropy decoding (i.e. an entropy decoder) [Au: col. 10, line 56-57] is responsive to a generic syntax element (i.e. The decoder 20 is base on functional units or components. These functional units include a buffering unit 500 that receives the compressed bitstream, an entropy decoder 502 which decodes the received bit stream 15 to produce syntax elements 503 used in subsequent processing by the other decoder components) [Au: col. 10, line 54-59] in the datastream (i.e. decode the bitstream) [Au: col. 1, line 56] so as to operate in one of at least two generic operating modes (i.e. inter-coded or intra-coded) [Au: col. 4, line 39], with, according to a first generic operating mode (i.e. intra-coded) [Au: col. 4, line 39], performing  responsive to a syntax element portion for each portion ((i.e. each slice 33 of the frame 22 is encoded by the encoder 18 (see FIG. 1), independently from other slices) [Au: col. 8, line 66 – col. 9, line1; Figs. 2, 6]; (i.e. Two different modes are supported in intra coding of macroblocks 24. In the 4x4 Intra mode, each 4x4 block within the macroblock 24 can use a different prediction mode. There are 9 possible modes one DC and 8 directional prediction modes. The complexity of the prediction mode varies, with the DC, vertical and horizontal modes being the least complex, and the diagonal modes being the most complex. In the 16x16 Intra mode, which is generally used in smooth areas, there are 4 modes available: DC, vertical, horizontal and planar, with the latter being the most complex) [Au: col. 12, line 25-34]), and, according to a second generic operating mode (i.e. inter-coded) [Au: col. 4, line 39], using a different one of the at least two modes other than the first mode (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 4, line 39].

Regarding claim 25, Au meets the claim limitations as set forth in claim 21. Au further meets the claim limitations as follow.
The method (i.e. method) [Au: col. 1, line 7] according to claim 21, wherein the entropy decoding (i.e. an entropy decoder) [Au: col. 10, line 56-57] includes, in according to the first and second modes (i.e. two different entropy-coding modes are supported) [Au: col. 11, line 11], continuously updating the symbol probabilities from a beginning to an end of the current portion (i.e. to continually 20 update a large set of context models throughout the decoding process) [Au: col. 11, line 19-21].

Regarding claim 26, Au meets the claim limitations as set forth in claim 21. Au further meets the claim limitations as follow.
The method (i.e. method) [Au: col. 1, line 7] according to claim 21, wherein the entropy decoding (i.e. an entropy decoder) [Au: col. 10, line 56-57] includes saving symbol probabilities as acquired in context adaptive entropy decoding the previously decoded portion ((i.e. compression of the video information is realized by entropy coding the resulting quantized transform coefficients before transmission or storage of the encoded bit stream. The entropy coder is used to represent the resulting information from the quantizer, the motion vector information, and other encoder information using short code words to code the information with the highest likely probability of occurrence, and long code words to code the information with the least likely probability of occurrence. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 41-54]; (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10]) up to an end of the previously decoded portion ((i.e. decode of slice) [Au: col. 8, line 42]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30])  (i.e. Each of the slices 33 has the slice header 27 that provides information, such as but not limited to the position of the respective slice 33 in the frame 22 as well as the initial quantization parameter; and the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24.  Further, each picture parameter set 31 contains parameter values that pertain to the decoding of the pictures 22 for which the particular parameter set 31 is active (i.e. selected in the slice headers 27 of the picture 22). [Au: col. 9, line 1-12]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired) [Au: col. 8, line 36-55]).

Regarding claim 29, Au meets the claim limitations as follow. 
A non-transitory computer-readable medium ((i.e. memory) [Au: col. 5, line 44]; (i.e. buffer) [Au: col. 11, line 8]) for storing data associated with a video (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10], comprising:
a data stream stored in the non-transitory computer-readable medium (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10], the data stream comprising encoded information related to a picture of a video ((i.e. each slice 33 of the frame 22 is encoded by the encoder 18) [Au: col. 8, line 66-67; Figs. 2, 6]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38]; (i.e. Each of the slices 33 has the slice header 27 that provides information, such as but not limited to the position of the respective slice 33 in the frame 22 as well as the initial quantization parameter; and the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24) [Au: col. 9, line 1-8]), wherein the picture is partitioned in units of portions (i.e. Each of the slices 33 has the slice header 27 that provides information, such as but not limited to the position of the respective slice 33 in the frame 22 as well as the initial quantization parameter; and the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24) [Au: col. 9, line 1-8], wherein the encoded information is coded into the data stream for storing in the non-transitory computer-readable medium by operations (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10] including:
generating a residual signal ((i.e. generate the predicted macroblock) [Au: col. 12, line 2]; (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 7, line 52-65]; (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37]) related to a current portion of the portions of the picture  ((i.e. the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24. Further, each picture parameter set 31 contains parameter values that pertain to the decoding of the pictures 22 for which the particular parameter set 31 is active (i.e. selected in the slice headers 27 of the picture 22). [Au: col. 9, line 5-12]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]; 
generating prediction parameters based on a prediction signal ((i.e. generate the predicted macroblock) [Au: col. 12, line 2]; (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 7, line 52-65]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]), wherein the prediction parameters are encoded into the datastream (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]; and 
entropy encoding (i.e. entropy encoding) [Au: col. 13, line 6] the portions (i.e. each slice 33 of the frame 22 is encoded by the encoder 18) [Au: col. 8, line 66-67; Figs. 2, 6] based on wavefront parallel processing (WPP) in which the residual signal related to the current portion (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55] is entropy encoded (i.e. entropy encoding) [Au: col. 13, line 6] according to one of at least two modes (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components. For example, in the H.264 standard, two different entropy-coding modes are supported) [Au: col. 11, line 7-11], wherein the entropy encoding (i.e. entropy encoding) [Au: col. 13, line 6] includes:
if the current portion is to be coded (i.e. each slice 33 of the frame 22 is encoded by the encoder 18) [Au: col. 8, line 66-67; Figs. 2, 6] in accordance with a first mode (i.e. The first method is based on using a context adaptive variable length coding (CAVLC) method) [Au: col. 11, line 11-12] of the at least two modes (i.e. two different entropy-coding modes are supported) [Au: col. 11, line 11], encoding (i.e. entropy encoding) [Au: col. 13, line 6] the residual signal ((i.e. coded residual blocks) [Au: col. 11, line 52]; (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37] using context adaptive entropy encoding (i.e. using a context adaptive variable length coding (CAVLC) method) [Au: col. 11, line 12-13] including deriving contexts across portion boundaries and initializing a symbol probability associated with the current portion depending on a saved state of the symbol probability of a previously encoded portion ((i.e. Further compression of the video information is realized by entropy coding the resulting quantized transform coefficients before transmission or storage of the encoded bit stream. The entropy coder is used to represent the resulting information from the quantizer, the motion vector information, and other encoder information using short code words to code the information with the highest likely probability of occurrence, and long code words to code the information with the least likely probability of occurrence. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 41-54]; (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]), wherein, in initializing the symbol probability (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38] associated with the current portion in accordance with the first mode (i.e. depending on the mode of each slice) [Au: col. 8, line 2], the entropy encoder includes ((i.e. entropy encoding) [Au: col. 13, line 6]; the encoder 18) [Au: col. 8, line 67]):
responsive to a determination that (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37] a first coding block (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55; Figs. 2, 6 – Note: It is well known in the arts that a slice contains an integer number of treeblocks (such as macroblocks or coding units) ordered consecutively in the raster scan. The treeblock addresses are derived from the first treeblock address in a slice, which is represented in the slice header.  It is also noted that the first treeblock address is the left most block in the first row in the slice (Please read definitions of a slice in section 3.102 and a slice header in section 3.103 of the HEVC standard in Bross’ reference for more details)] associated with the current portion (i.e. decode of slice) [Au: col. 8, line 42] is the first coding block in a first row ((i.e. initial quantization parameter for the first macroblock 24 in the slice 33) [Au: col. 8, line 49-51; Figs. 2, 6]; (i.e. Each macroblock 24 can have a size of 16x6 pixels and the macroblocks 24 are stored from left to right and from top to bottom and consecutive macroblocks 24 are combined in a slice 80) [Au: col. 7, line 28-31; Figs 1-2]; (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55] – Note: It is well known in the arts that a slice contains an integer number of treeblocks (such as macroblocks or coding units) ordered consecutively in the raster scan. The treeblock addresses are derived from the first treeblock address in a slice which is represented in the slice header.  It is also noted that the first treeblock address is the left most block in the first row in the slice (Please read definitions of a slice in section 3.102 and a slice header in section 3.103 of the HEVC standard in Bross’ reference for more details)) of the picture (i.e. Each picture is organized as a matrix of the macroblocks 24) [Au: col. 7, line 27-28; Fig. 1] in accordance with a raster scan order ((i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55; Figs. 2, 6 – Note: It is well known in the art that the raster scan order starts from the top row to the bottom and from the left column to the right column. Au discloses there is information that is used to initialize the first macroblock in the slice. Hence the first coding block in the first row of the picture can be determined as the first coding block in the raster scan order in the picture]), initialize the symbol probability associated with the current portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38; Figs. 2, 6]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]) depending on the saved symbol probability as acquired in context adaptive entropy encoding the previously encoded portion ((i.e. Further compression of the video information is realized by entropy coding the resulting quantized transform coefficients before transmission or storage of the encoded bit stream. The entropy coder is used to represent the resulting information from the quantizer, the motion vector information, and other encoder information using short code words to code the information with the highest likely probability of occurrence, and long code words to code the information with the least likely probability of occurrence. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 41-54]; (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]) up to the second coding block from a left end of a second row of the picture (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55 – Note: It is well known in the art that the raster scan order starts from the top row to the bottom and from the left column to the right column. Au discloses there is information that is used to initialize the first macroblock in the slice. Hence the second coding block from the left-end of the second row of the picture can be determined during the raster scan order process], wherein the second row is associated with the previously encoded portion ((i.e. decode of slice) [Au: col. 8, line 42]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38; Figs. 2, 6]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 50-54]) and the second coding block is spatially adjoining and to the right of the first coding block of the second row ((i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39]; (i.e. Each macroblock 24 can have a size of 16x6 pixels and the macroblocks 24 are stored from left to right and from top to bottom and consecutive macroblocks 24 are combined in a slice 80) [Au: col. 7, line 28-31]; Note: Au describes that macroblock are processed in an raster scan order, which indicates the second coding block in any row is on the right-hand side of the first coding block of the same row.  Fig. 4 of Au shows that the second coding block in the second row is spatially adjoining on the right-hand side of the first coding block in the second row]), andotherwise, initializing the symbol probability associated with the current portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]) based on a symbol probability as acquired at an end of context adaptive entropy decoding the previously decoded portion ((i.e. The system comprises: an input for a bitstream including context-adaptive variable-length encoded Run_before and Coefficient_level data corresponding to quantized transform coefficients; an entropy decoding section for decoding the Run_before and Coefficient_level data; and a plurality of decoding tables used by the entropy coding section for decoding Coefficient_levels, at least two of the decoding tables have a single escape sequence and are generated by a common function; wherein selection from the plurality of decoding tables for the first Coefficient_level is determined solely by local variables representing a total number of non-zero coefficients and a number of trailing ones in the sequence of Coefficient_levels and selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level) [Au: col. 6, line 29-44]; (i.e. where the total number of trailing ones indicates the number of consecutive Coefficient_levels with absolute values of one at the end of the Coefficient_level sequence within the last three Coefficient_levels) [Au: col. 3, line 47-50], and if the current portion is to be coded (i.e. each slice 33 of the frame 22 is encoded by the encoder 18) [Au: col. 8, line 66-67; Figs. 2, 6] in accordance with a second mode (i.e. the second method) [Au: col. 11, line 17] of the at least two modes ((i.e. two different entropy-coding modes are supported) [Au: col. 11, line 11]; (i.e. parameters in the picture parameter set 31 include the entropy coding mode) [Au: col. 8, line 23-24]; (i.e. depending on the mode of each slice) [Au: col. 8, line 2]), encoding (i.e. entropy encoding) [Au: col. 13, line 6] the residual signal ((i.e. coded residual blocks) [Au: col. 11, line 52]; (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37] using context adaptive entropy encoding (i.e. using a context adaptive variable length coding (CAVLC) method) [Au: col. 11, line 12-13] with restricting the derivation of the contexts so as to not cross the portion boundaries (i.e. Referring again to FIG. 2, each slice 33 of the frame 22 is encoded by the encoder 18 (see FIG. 1), independently from the other slices 33 in the frame 22) [Au: col. 8, line 66 – col. 9, line 1; Figs. 1 & 2:  - Note: In this statement, Au discloses a mode where the information from the slice’s header of each slice is only applied for that particular slice.  In other words, it is restricted not to cross the slice boundaries to other slices.  This mode in fact is the default mode in many codecs] and initializing the symbol probabilities independent on any previously encoded portion  ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for the first Coefficient_level is determined solely by local variables representing a total number of non-zero coefficients) [Au: col. 19, line 22-25]; (i.e. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 50-54]), and saving the symbol probability ((i.e. Further compression of the video information is realized by entropy coding the resulting quantized transform coefficients before transmission or storage of the encoded bit stream. The entropy coder is used to represent the resulting information from the quantizer, the motion vector information, and other encoder information using short code words to code the information with the highest likely probability of occurrence, and long code words to code the information with the least likely probability of occurrence. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 41-54]; (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10]) as acquired in context adaptive entropy encoding the previously encoded portion ((i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 50-54]) up to the second coding block in the second row associated with the previously encoded portion ((i.e. decode of slice) [Au: col. 8, line 42]; (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38]; (i.e. selection from the plurality of decoding tables for subsequent Coefficient_levels is determined solely by a previous decoded coefficient_level and an experimentally pre-determined table) [Au: col. 19, line 26-30]; (i.e. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 50-54]) in accordance with the raster scan order (i.e. The macroblocks 24 in a slice 33 are ordered in raster scan order) [Au: col. 8, line 38-39], wherein the picture is partitioned into the portions (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22) [Au: col. 8, line 36-38], and the portions are slices or slice segments ((i.e. slices of video data are partitioned into one or more entropy slices during CABAC entropy encoding of the syntax element values of the slices. As is well known in the art, a slice may be a subset of macro blocks in a picture (frame) or may the entire picture. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element) [Demircin: para. 0040]; (i.e. Each of the slices 33 has the slice header 27 that provides information, such as but not limited to the position of the respective slice 33 in the frame 22 as well as the initial quantization parameter; and the slice data which provides information for reconstructing the macroblocks of a slice, such as but not limited to the prediction modes and quantised coefficients for each of the respective macroblocks 24) [Au: col. 9, line 1-8]). 
Au does not explicitly disclose the following claim limitations (Emphasis added). 
A non-transitory computer-readable medium for storing data associated with a video, comprising: a data stream stored in the non-transitory computer-readable medium, the data stream comprising encoded information related to a picture of a video, wherein the picture is partitioned in units of portions, wherein the encoded information is coded into the data stream for storing in the non-transitory computer-readable medium by operations including: 
generating a residual signal related to a current portion of the portions of the picture; 
generating prediction parameters based on a prediction signal, wherein the prediction parameters are encoded into the datastream; 
entropy encoding the portions based on wavefront parallel processing (WPP) in which the residual signal related to the current portion is entropy encoded according to one of at least two modes, wherein the entropy encoding includes: if the current portion is to be coded in accordance with a first mode of the at least two modes, encoding the residual signal using context adaptive entropy encoding including deriving contexts across portion boundaries and initializing a symbol probability associated with the current portion depending on a saved state of the symbol probability of a previously encoded portion, wherein, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy encoding includes: 
responsive to a determination that a first coding block associated with the current portion is the first coding block from a left end of a first row of the picture in accordance with a raster scan order, initializing the symbol probability associated with the current portion based on the saved symbol probability as acquired in context104821-0622-8919.vlApplication No.: 16/514,052Page 11 adaptive entropy encoding the previously encoded portion up to the second coding block from a left end of a second row of the picture, wherein the second row is associated with the previously encoded portion and the second coding block is spatially adjoining and to the right of the first coding block of the second row, and 
otherwise, initializing the symbol probability associated with the current portion based on a symbol probability as acquired at an end of context adaptive entropy encoding the previously encoded portion, and 
if the current portion is to be coded in accordance with a second mode of the at least two modes, encoding the residual signal using context adaptive entropy encoding with restricting the derivation of the contexts so as to not cross the portion boundaries and initializing the symbol probabilities independent of any previously encoded portion, and saving the symbol probability as acquired in context adaptive entropy encoding the previously encoded portion up to the second coding block in the second row associated with the previously encoded portion in accordance with the raster scan order, wherein the picture is partitioned into the portions, and the portions are slices or slice segments.
However, in the same field of endeavor Demircin further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. in some embodiments of the invention, the parallel decoding of entropy slices is structured such that information from previously decoded entropy slices may used to estimate the initial context states for context models in subsequent entropy slices) [Demircin: para. 0024] ((i.e. row of slices) [Demircin: para. 0023]; (i.e. If the entropy slice is one of the first M entropy slices, the context models are initialized in some other manner) [Demircin: para. 0057]; (i.e. As is well known in the art, a slice may be a subset of macro blocks in a picture (frame) or may the entire picture. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element. Consecutive syntax element values are encoded until either sufficient syntax elements have been encoded to fulfill the size criteria for an entropy slice or the last syntax element value in a slice is encoded) [Demircin: para. 0040]) ((i.e. row of slices) [Demircin: para. 0023]; (i.e. If the entropy slice is one of the first M entropy slices, the context models are initialized in some other manner) [Demircin: para. 0057]; (i.e. As is well known in the art, a slice may be a subset of macro blocks in a picture (frame) or may the entire picture. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element. Consecutive syntax element values are encoded until either sufficient syntax elements have been encoded to fulfill the size criteria for an entropy slice or the last syntax element value in a slice is encoded) [Demircin: para. 0040]; (i.e. information from previously decoded entropy slices) [Demircin: para. 0024]; (i.e. neighbors of blocks in the upper row of slices) [Demircin: para. 0023]), wherein the second row is associated with the previously decoded portion (i.e. information from previously decoded entropy slices) [Demircin: para. 0024] 
(i.e. Syntax, i.e., an entropy header, is included in the output bit stream of the entropy encoder to identify the start of each entropy slice. Further, each entropy slice is defined such that it can be decoded by a CABAC entropy decoder independent of other entropy slices. Other specific features of the Zhao entropy slice are that in the CABAC entropy decoder, all context models are reinitialized to their initial default states at the beginning of each entropy slice. Further, during decoding, the context state is only updated within an entropy slice, and context model updates are not made across entropy slice boundaries) [Demircin: para. 0011] (i.e. video data generated by the video FE (908) is stored) [Demircin: para. 0071] as acquired in context adaptive entropy encoding the previously encoded portion up to the second coding block in the second row ((i.e. row of slices) [Demircin: para. 0023]; (i.e. If the entropy slice is one of the first M entropy slices, the context models are initialized in some other manner) [Demircin: para. 0057]; (i.e. As is well known in the art, a slice may be a subset of macro blocks in a picture (frame) or may the entire picture. As shown in FIG. 4, a syntax element value of a slice is entropy encoded using CABAC (400) to generate a bin string representing the syntax element. Consecutive syntax element values are encoded until either sufficient syntax elements have been encoded to fulfill the size criteria for an entropy slice or the last syntax element value in a slice is encoded) [Demircin: para. 0040]; (i.e. information from previously decoded entropy slices) [Demircin: para. 0024]; (i.e. neighbors of blocks in the upper row of slices) [Demircin: para. 0023]) associated with the previously decoded portion ((i.e. row of slices) [Demircin: para. 0024]; (i.e. information from previously decoded entropy slices) [Demircin: para. 0024]; (i.e. the top row) [Demircin: para. 0024]) 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au with Demircin to program the encoder to implement two different modes for the derivation of contexts by restricting the derivation of the contexts within a slice or allowing the derivation of the contexts across slice boundaries.  
Therefore, the combination of Au and Demircin will enable the video coding system to have flexibility to obtain either high performance for coding efficiency or fast parallel processing [Demircin: 0023]. 
Au and Demircin do not explicitly disclose the following claim limitations (Emphasis Added).
entropy encoding the portions based on wavefront parallel processing (WPP) in which the residual signal related to the current portion is entropy encoded according to one of at least two modes,
However, in the same field of endeavor Sze further discloses the claim limitations and the deficient claim limitations, as follows:
entropy encoding the portions based on wavefront parallel processing (WPP) (i.e. wavefront parallel processing) [Sze: para. 0057]; (i.e. IES are processed in parallel by several slice engines as shown in FIG. 10. IES FIFOs are used between slice engines to synchronize IES required due to top block dependencies) [Sze: para. 0057]; (i.e. The slice engine contains five different partition engines, each with a small FSM, context memory and AD. Dependencies between SEP are managed using SEP FIFOs, allowing SEP of different macro blocks to be processed concurrently. During the stall cycles, the partition engine clock is disabled with hierarchical clock gating to reduce power. Using this slice engine architecture, up to five bins can be decoded in parallel with an average throughput increase of 2.4x) [Sze: para. 0058]) 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au and Demircin with Sze to program a multicore processor to process slices in parallel.  
Therefore, the combination of Au and Demircin with Sze will significantly improve the throughput of the video coding system [Sze: para. 0055-0059].
Au, Demircin, and Sze do not explicitly disclose the following claim limitations (Emphasis Added).
acquired in context adaptive entropy decoding the previously encoding slice up to the second coding block in the second row
However, in the same field of endeavor MacInnis further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. preceded the second macroblock) [MacInnis: col. 7, line 54-55]; (i.e. wherein the second macroblock is in a second row) [MacInnis: claim 13]) 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au, Demircin, and Sze with MacInnis to program a multicore processor 
Therefore, the combination of Au, Demircin, and Sze with MacInnis will enable the system to process multiple rows in parallel [MacInnis: Abstract] to improve the throughput of the video coding system [Sze: para. 0055-0059].

Regarding claim 30, Au, Sze, and MacInnis meets the claim limitations as set forth in claim 29. Au further meets the claim limitations as follow.
The non-transitory computer-readable medium according to claim 29 ((i.e. memory) [Au: col. 5, line 44]; (i.e. buffer) [Au: col. 11, line 8]), wherein the operations include (i.e. operation of the encoder 18, decoder 20) [Au: col. 9, line 17], in initializing the symbol probability associated with the current portion (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38] in accordance with the first mode ((i.e. The first method is based on using a context adaptive variable length coding (CAVLC) method) [Au: col. 11, line 11-12]; (i.e. two different entropy-coding modes are supported) [Au: col. 11, line 11]), the entropy encoder is configured to ((i.e. encoder) [Au: col. 2, line 3]; (i.e. entropy coded) [Au: col. 11, line 7]): responsive to a determination that (i.e. The various syntax elements in the bitstream 15 are de-multiplexed for use in different processes within the decoder 20. High-level syntax elements 503 include temporal information for each frame 22, and frame coding types and frame dimensions. H.264 coding, as with earlier standards, is based primarily on macroblocks 24 (see FIG. 1) consisting of 16x16 luminance-pixel blocks 25 and 2 8x8 chrominance pixel blocks 25. On the macroblock 24 level, syntax elements 503 include the coding mode of the macroblock 24, information required for forming the prediction, such as motion vectors 38 and spatial prediction modes, and the coded information of the residual (difference) blocks) [Au: col. 11, line 26-37] the first coding block (i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55; Figs. 2, 6 – Note: It is well known in the arts that a slice contains an integer number of treeblocks (such as macroblocks or coding units) ordered consecutively in the raster scan. The treeblock addresses are derived from the first treeblock address in a slice, which is represented in the slice header.  It is also noted that the first treeblock address is the left most block in the first row in the slice (Please read definitions of a slice in section 3.102 and a slice header in section 3.103 of the HEVC standard in Bross’ reference for more details)] associated with the current portion is not the first coding block in the first row, initialize the symbol probability associated with the current portion (i.e. performs an initial table selection from a primary table or a secondary table chosen from the plurality of tables) [Au: col. 19, line 36-38; Figs. 2, 6] based on a symbol probability as acquired at the end of context adaptive entropy encoding the previously encoded slice ((i.e. compression of the video information is realized by entropy coding the resulting quantized transform coefficients before transmission or storage of the encoded bit stream. The entropy coder is used to represent the resulting information from the quantizer, the motion vector information, and other encoder information using short code words to code the information with the highest likely probability of occurrence, and long code words to code the information with the least likely probability of occurrence. The general approach to code the information with the highest likely probability of occurrence using short code words and the information with the least likely probability of occurrence using long code words is referred to as Variable Length Coding) [Au: col. 1, line 41-54]; (i.e. the entropy coded bitstream 15 symbols that are stored in the buffer 500 to produce the syntax elements 503 used by the other decoder components) [Au: col. 11, line 7-10]; (i.e. Generally, one of three fundamental coding modes can be selected for each macroblock 24, with the choice of coding mode determining how the prediction of the macroblock 24 is formed. Intra-coded (I) macroblocks 24 make use of intra-prediction, in which the prediction is formed using only the current picture 22. In predictive (P), or inter-coded, macroblocks 24 the prediction of each sample is formed by referring to one block in the set of previously decoded and stored reference pictures 22. In bi-predictive (B) macroblocks 24, predictions can be formed in this way, but can also be formed by computing a weighted average prediction can be formed in this way, but can also be formed by computing a weighted average of two different blocks in the set of previously decoded reference picture 22) [Au: col. 4, line 39]).
Au does not explicitly disclose the following claim limitations (Emphasis Added).
The non-transitory computer-readable medium according to claim 29, wherein the operations include, in initializing the symbol probability associated with the current portion in accordance with the first mode, the entropy encoding includes: responsive to a determination that the first coding block associated with the current portion is not the first coding block in the first row, initializing the symbol probability associated with the current portion based on a symbol probability as acquired at the end of context adaptive entropy encoding the previously encoded portion. 
However, in the same field of endeavor Demircin further discloses the claim limitations and the deficient claim limitations, as follows:
responsive to a determination that the first coding block associated with the current portion is not the first coding block in the first row (i.e. If the entropy slice is not one of the first M entropy slices in the bit stream, the context models are initialized using context model initialization information estimated from the final states of the context models of the entropy slices in the reference entropy slice subset of the entropy slice.) [Demircin: para. 0057], initialize the symbol probability associated with the current portion (i.e. If the entropy slice is not one of the first M entropy slices in the bit stream, the context models are initialized using context model initialization information estimated from the final states of the context models of the entropy slices in the reference entropy slice subset of the entropy slice.) [Demircin: para. 0057] based on a symbol probability as acquired at the end of context adaptive entropy encoding the previously encoded portion ((i.e. In such a case, an entropy slice x+M can be allowed to have some dependency on one or more of the entropy slices 1 ... x) [Demircin: para. 0054]; (i.e. information from previously decoded entropy slices) [Demircin: para. 0024] up to the end of the previously decoded slice ((i.e. end of slice) [Demircin: Fig. 4, Fig. 5, Fig. 6]; (i.e. end of entropy slice or slice) [Demircin: Fig. 4]).

Therefore, the combination of Au, Demircin, and Sze with MacInnis will enable the system to improve the throughput of the video coding system [Demircin: para. 0023].

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Au (US Patent 6,646,578 B1), (“Au”), in view of Demircin et al. (US Patent Application Publication 2010/0098155), (“Demircin”), in view of Sze et al. (US Patent Application Publication 2012/0086587 A1), (“Sze”), in view of MacInnis (US Patent 7,305,036), (“MacInnis”), further in view of Bross et al. (High efficiency video coding (HEVC) text specification draft 6; February 1-10, 2012), (“Bross”).
Regarding claim 8, Au, Demircin, Sze, and MacInnis meet the claim limitations as set forth in claim 1. Au further meets the claim limitations as follow.
The decoder (i.e. a decoder) [Au: col. 1, line 56] according to claim 1, wherein the entropy decoder (i.e. an entropy decoder) [Au: col. 10, line 56-57] is configured to, in the first and second modes (i.e. two different entropy-coding modes are supported) [Au: col. 11, line 10-11], restrict the predictive decoding within tiles into which the picture is sub-divided.
Au, Demircin, Sze, and MacInnis do not explicitly disclose the following claim limitations (Emphasis added).
The decoder according to claim 1, wherein the entropy decoder is configured to, in the first and second modes, restrict the predictive decoding within tiles into which the picture is sub-divided.

(i.e. slice_type is equal to P or B) Bross: page. 0084] and second modes (i.e. pred_mode_flag is equal to 1, PredMode is set to MODE_INTRA) Bross: page. 0084], restrict the predictive decoding within tiles (i.e. loop_filter_across_tiles_enabled_flag equal to 0 specifies that in-loop filtering operations are not performed across tile boundaries.) Bross: page. 0065] into which the picture is sub-divided (i.e. tile: An integer number of treeblocks co-occurring in one column and one row, ordered consecutively in treeblock raster scan of the tile. The division of each picture into tiles is a partitioning. Tiles in a picture are ordered consecutively in tile raster scan of the picture) Bross: page. 0008].
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au, Demircin, Sze, and MacInnis with Bross to program the processor to process syntax elements in the slice header to decide whether or not to restrict the predictive coding within a tile.  
Therefore, the combination of Au, Demircin, Sze, and MacInnis with Bross will permit the parallel processing operations in the video coding system [Sze: para. 0055-0059].

Regarding claim 19, Au, Demircin, Sze, and MacInnis meet the claim limitations as set forth in claim 1. Au further meets the claim limitations as follow.
The encoder (i.e. encoder) [Au: col. 2, line 3] according to claim 12, wherein the entropy encoder ((i.e. encoder) [Au: col. 2, line 3]; (i.e. entropy encoding) [Au: col. 13, line 6])  is configured to, in the first and second modes (i.e. two different entropy-coding modes are supported) [Au: col. 11, line 10-11], restrict the predictive encoding within tiles into which the picture is sub-divided.
Au, Demircin, Sze, and MacInnis do not explicitly disclose the following claim limitations (Emphasis added).
The encoder according to claim 12, where the entropy encoder is configured to, in the first and second modes, restrict the predictive encoding within tiles into which the picture is sub-divided.
However, in the same field of endeavor Bross further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. slice_type is equal to P or B) Bross: page. 0084] and second modes (i.e. pred_mode_flag is equal to 1, PredMode is set to MODE_INTRA) Bross: page. 0084], restrict the predictive encoding within tiles (i.e. loop_filter_across_tiles_enabled_flag equal to 0 specifies that in-loop filtering operations are not performed across tile boundaries.) Bross: page. 0065] into which the picture is sub-divided (i.e. tile: An integer number of treeblocks co-occurring in one column and one row, ordered consecutively in treeblock raster scan of the tile. The division of each picture into tiles is a partitioning. Tiles in a picture are ordered consecutively in tile raster scan of the picture) Bross: page. 0008].
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au, Demircin, Sze, and MacInnis with Bross to program the processor to process syntax elements in the slice header to decide whether or not to restrict the predictive coding within a tile.  
Therefore, the combination of Au, Demircin, Sze, and MacInnis with Bross will permit the parallel processing operations in the video coding system [Sze: para. 0055-0059].

Claim 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Au (US Patent 6,646,578 B1), (“Au”), in view of Demircin et al. (US Patent Application Publication 2010/0098155), (“Demircin”), in view of Sze et al. (US Patent Application Publication 2012/0086587 A1), (“Sze”), in view of MacInnis (US Patent 7,305,036), (“MacInnis”), further in view of Yoshimatsu et al. (US Patent Application Publication 2010/0322317), (“Yoshimatsu”).
Regarding claim 9, Au, Demircin, Sze, and MacInnis meet the claim limitations as set forth in claim 1. Au further meets the claim limitations as follow.
The decoder (i.e. a decoder) [Au: col. 1, line 56] according to claim 1, wherein the entropy decoder (i.e. an entropy decoder) [Au: col. 10, line 56-57] is configured to, in accordance with the first of the at least two modes ((i.e. two different entropy-coding modes are supported) [Au: col. 11, line 10-11]; (i.e. inter-coded or intra-coded) [Au: col. 4, line 39]), copy for the current slice a portion of a slice header syntax from a preceding portion decoded in the second mode.
Au, Demircin, Sze, and MacInnis do not explicitly disclose the following claim limitations (Emphasis added).
The decoder according to claim 1, wherein the entropy decoder is configured to, in accordance with the first of the at least two modes, copy for the current portion a portion of a slice header syntax from a preceding portion decoded in the second mode.
However, in the same field of endeavor Yoshimatsu further discloses the claim limitations and the deficient claim limitations, as follows:
i.e. in the second segment stream, the slice header copy ha' that is a copy of the slice header ha of the slice A is disposed immediately before the MB line L2 that is the beginning of the slice A, and the slice header copy he' that is a copy of the slice header he of the slice C is disposed immediately before the MB line L10 that is the beginning of the slice C. In this way, the second decoding engine 120 can obtain parameters required to decode the respective slices A and C of the second segment stream, based on the slice header copies ha' and he') [Yoshimatsu: para. 0153].
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au, Demircin, Sze, and MacInnis with Yoshimatsu to program the decoder to copy the slice header.  
Therefore, the combination of Au, Demircin, Sze, and MacInnis with Yoshimatsu will enable the video coding system to use the information across the slice boundary when it is selected to improve the performance and reducing power consumption [Demircin: para. 0039].
 [Sze: para. 0055-0059].

Regarding claim 27, Au, Demircin, Sze, and MacInnis meet the claim limitations as set forth in claim 21. Au further meets the claim limitations as follow.
The method (i.e. method) [Au: col. 1, line 7] according to claim 21, wherein the entropy decoding ((i.e. an entropy decoder) [Au: col. 10, line 56-57]; (i.e. the entropy decoding module) [Au: col. 5, line 39] includes, in accordance with the first of the at least two modes ((i.e. two different entropy-coding modes are supported) [Au: col. 11, line 10-11]; (i.e. inter-coded or intra-coded) [Au: col. 4, line 39]), copying for the current portion, a portion of a slice header syntax from a preceding portion decoded in the second mode.
Au, Demircin, Sze, and MacInnis do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 21, wherein the entropy decoding includes, in accordance with the first of the at least two modes, copying for the current portion, a portion of a slice header syntax from a preceding portion decoded in the second mode.
However, in the same field of endeavor Yoshimatsu further discloses the claim limitations and the deficient claim limitations, as follows:
i.e. in the second segment stream, the slice header copy ha' that is a copy of the slice header ha of the slice A is disposed immediately before the MB line L2 that is the beginning of the slice A, and the slice header copy he' that is a copy of the slice header he of the slice C is disposed immediately before the MB line L10 that is the beginning of the slice C. In this way, the second decoding engine 120 can obtain parameters required to decode the respective slices A and C of the second segment stream, based on the slice header copies ha' and he') [Yoshimatsu: para. 0153].
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au, Demircin, Sze, and MacInnis with Yoshimatsu to program the decoder to copy the slice header.  
Therefore, the combination of Au, Demircin, Sze, and MacInnis with Yoshimatsu will enable the video coding system to use the information across the slice boundary when it is selected to improve the performance and reducing power consumption [Demircin: para. 0039].
 [Sze: para. 0055-0059].

Claims 10-11, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Au (US Patent 6,646,578 B1), (“Au”), in view of Demircin et al. (US Patent Application Publication 2010/0098155), (“Demircin”), in view of Sze et al. (US Patent Application Publication .
Regarding claim 10, Au, Demircin, Sze, and MacInnis meet the claim limitations as set forth in claim 2. Au, Demircin, Sze, and MacInnis further meet the claim limitations as follow.
The decoder (i.e. a decoder) [Au: col. 1, line 56] according to claim 1, wherein each slice comprises a start syntax portion ((i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]; (i.e. Syntax, i.e., an entropy header, is included in the output bit stream of the entropy encoder to identify the start of each entropy slice. Further, each entropy slice is defined such that it can be decoded by a CABAC entropy decoder independent of other entropy slices. Other specific features of the Zhao entropy slice are that in the CABAC entropy decoder, all context models are reinitialized to their initial default states at the beginning of each entropy slice) [Demircin: para. 0011]) indicating a position within the picture at which the entropy decoding of the respective slice begins ((i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55] ; (i.e. Syntax, i.e., an entropy header, is included in the output bit stream of the entropy encoder to identify the start of each entropy slice. Further, each entropy slice is defined such that it can be decoded by a CABAC entropy decoder independent of other entropy slices. Other specific features of the Zhao entropy slice are that in the CABAC entropy decoder, all context models are reinitialized to their initial default states at the beginning of each entropy slice) [Demircin: para. 0011]), the entropy decoder (i.e. an entropy decoder) [Au: col. 10, line 56-57] being configured to identify entry points of WPP (i.e. wavefront parallel processing) [Sze: para. 0057] substreams associated with the slices using the slices' start syntax portions ((i.e. IES enables several slices to be processed in parallel, allowing the entire decoder to achieve wavefront parallel processing without increasing external memory bandwidth. SEP enables different syntax elements (e.g. FIG. 9 shows the MP-CABAC data structure, where each frame is composed of several IES, and each IES is composed of five SEP) [Sze: para. 0056; Fig. 9]; (i.e. IES are processed in parallel by several slice engines as shown in FIG. 10. IES FIFOs are used between slice engines to synchronize IES required due to top block dependencies) [Sze: para. 0057]; (i.e. SEP are processed in parallel by several arithmetic decoders (AD) within the slice engine as shown in FIG. 10) [Sze: para. 0058]).
Au, Demircin, Sze, and MacInnis do not explicitly disclose the following claim limitations (Emphasis added).
The decoder according to claim 2, wherein each slice comprises a start syntax portion indicating a position within the picture at which the entropy decoding of the respective slice begins, the entropy decoder being configured to identify entry points of WPP substreams associated with the slices using the slices' start syntax portions.
However, in the same field of endeavor Coban further discloses the claim limitations and the deficient claim limitations, as follows:
wherein each slice comprises a start syntax portion indicating a position within the picture at which the entropy decoding of the respective slice begins (i.e. the slice header indicates entry points for the coded sub-slices. Each of the entry points may specify a byte offset of a corresponding coded sub-slice. As described below, video decoder 30 may be able to use the entry points to identify locations of the coded sub-slices within the slice data. In some instances, the slice header may also indicate a number of sub-slices. In other instances, the number of sub-slices may be indicated immediately after the slice header. In some examples, the slice data includes start codes that separate the coded sub-slices. As described below, video decoder 30 may be able to identify the locations of the coded sub-slices by scanning through the slice data, looking for the start codes) [Coban: para. 0057], the entropy decoder being configured to identify entry points of WPP substreams associated with the slices using the slices' start syntax portions (i.e. the slice header indicates entry points for the coded sub-slices. Each of the entry points may specify a byte offset of a corresponding coded sub-slice. As described below, video decoder 30 may be able to use the entry points to identify locations of the coded sub-slices within the slice data. In some instances, the slice header may also indicate a number of sub-slices. In other instances, the number of sub-slices may be indicated immediately after the slice header. In some examples, the slice data includes start codes that separate the coded sub-slices. As described below, video decoder 30 may be able to identify the locations of the coded sub-slices by scanning through the slice data, looking for the start codes) [Coban: para. 0057].
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au, Demircin, Sze, and MacInnis with Coban to program the system to code/decode the entry points for each sub-slice.  
Therefore, the combination of Au, Demircin, Sze, and MacInnis with Coban will permit the parallel processing operations in the video coding system [Sze: para. 0055-0059].

Regarding claim 11, Au, Demircin, Sze, and MacInnis meet the claim limitations as set forth in claim 10. Sze further meets the claim limitations as follow.
The decoder (i.e. the decoder) [Sze: para. 0028; Fig. 5] according to claim 10,  wherein the entropy decoder ((i.e. binary arithmetic decoder) [Sze: para. 0023]; (i.e. the decoder) [Sze: para. 0028; Fig. 5]) is configured to parallel decode the WPP substreams ((i.e. wavefront parallel processing) [Sze: para. 0057]; (i.e. IES enables several slices to be processed in parallel, allowing the entire decoder to achieve wavefront parallel processing without increasing external memory bandwidth. SEP enables different syntax elements (e.g. FIG. 9 shows the MP-CABAC data structure, where each frame is composed of several IES, and each IES is composed of five SEP) [Sze: para. 0056; Fig. 9]; (i.e. IES are processed in parallel by several slice engines as shown in FIG. 10. IES FIFOs are used between slice engines to synchronize IES required due to top block dependencies) [Sze: para. 0057]; (i.e. SEP are processed in parallel by several arithmetic decoders (AD) within the slice engine as shown in FIG. 10) [Sze: para. 0058]) in a staggered manner (i.e. FIG. 9 shows the MP-CABAC data structure, where each frame is composed of several IES, and each IES is composed of five SEP) [Sze: para. 0056; Fig. 9] with sequentially commencing the decoding of the WPP sub streams in accordance with the slice order (i.e. The slice engine contains five different partition engines, each with a small FSM, context memory and AD. Dependencies between SEP are managed using SEP FIFOs, allowing SEP of different macro blocks to be processed concurrently. During the stall cycles, the partition engine clock is disabled with hierarchical clock gating to reduce power. Using this slice engine architecture, up to five bins can be decoded in parallel with an average throughput increase of 2.4x) [Sze: para. 0058].

Regarding claim 20, Au, Demircin, Sze, and MacInnis meet the claim limitations as set forth in claim 13. Au, Demircin, Sze, and MacInnis further meet the claim limitations as follow.
The encoder ((i.e. encoder) [Au: col. 2, line 3]; (i.e. entropy encoding) [Au: col. 13, line 6]) according to claim 13, wherein each slice comprises a start syntax portion ((i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]; (i.e. Syntax, i.e., an entropy header, is included in the output bit stream of the entropy encoder to identify the start of each entropy slice. Further, each entropy slice is defined such that it can be decoded by a CABAC entropy decoder independent of other entropy slices. Other specific features of the Zhao entropy slice are that in the CABAC entropy decoder, all context models are reinitialized to their initial default states at the beginning of each entropy slice) [Demircin: para. 0011]) indicating a position within the picture at which the entropy encoding of the respective slice begins ((i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55] ; (i.e. Syntax, i.e., an entropy header, is included in the output bit stream of the entropy encoder to identify the start of each entropy slice. Further, each entropy slice is defined such that it can be decoded by a CABAC entropy decoder independent of other entropy slices. Other specific features of the Zhao entropy slice are that in the CABAC entropy decoder, all context models are reinitialized to their initial default states at the beginning of each entropy slice) [Demircin: para. 0011]), the entropy encoder ((i.e. encoder) [Au: col. 2, line 3]; (i.e. entropy encoding) [Au: col. 13, line 6]) being configured to identify entry points of WPP (i.e. wavefront parallel processing) [Sze: para. 0057] substreams associated with the slices using the slices' start syntax portions ((i.e. IES enables several slices to be processed in parallel, allowing the entire decoder to achieve wavefront parallel processing without increasing external memory bandwidth. SEP enables different syntax elements (e.g. FIG. 9 shows the MP-CABAC data structure, where each frame is composed of several IES, and each IES is composed of five SEP) [Sze: para. 0056; Fig. 9]; (i.e. IES are processed in parallel by several slice engines as shown in FIG. 10. IES FIFOs are used between slice engines to synchronize IES required due to top block dependencies) [Sze: para. 0057]; (i.e. SEP are processed in parallel by several arithmetic decoders (AD) within the slice engine as shown in FIG. 10) [Sze: para. 0058]).
Au, Demircin, Sze, and MacInnis do not explicitly disclose the following claim limitations (Emphasis added).
The encoder according to claim 13, wherein each slice comprises a start syntax portion indicating a position within the picture at which the entropy encoding of the respective slice begins, the entropy encoder being configured to identify entry points of WPP substreams associated with the slices using the slices' start syntax portions.
However, in the same field of endeavor Coban further discloses the claim limitations and the deficient claim limitations, as follows:
wherein each slice comprises a start syntax portion indicating a position within the picture at which the entropy encoding of the respective slice begins (i.e. the slice header indicates entry points for the coded sub-slices. Each of the entry points may specify a byte offset of a corresponding coded sub-slice. As described below, video decoder 30 may be able to use the entry points to identify locations of the coded sub-slices within the slice data. In some instances, the slice header may also indicate a number of sub-slices. In other instances, the number of sub-slices may be indicated immediately after the slice header. In some examples, the slice data includes start codes that separate the coded sub-slices. As described below, video decoder 30 may be able to identify the locations of the coded sub-slices by scanning through the slice data, looking for the start codes) [Coban: para. 0057], the entropy encoder being configured to identify entry points of WPP substreams associated with the slices using the slices' start syntax portions (i.e. the slice header indicates entry points for the coded sub-slices. Each of the entry points may specify a byte offset of a corresponding coded sub-slice. As described below, video decoder 30 may be able to use the entry points to identify locations of the coded sub-slices within the slice data. In some instances, the slice header may also indicate a number of sub-slices. In other instances, the number of sub-slices may be indicated immediately after the slice header. In some examples, the slice data includes start codes that separate the coded sub-slices. As described below, video decoder 30 may be able to identify the locations of the coded sub-slices by scanning through the slice data, looking for the start codes) [Coban: para. 0057].
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Au, Demircin, Sze, and MacInnis with Coban to program the system to code/decode the entry points for each sub-slice.  
Therefore, the combination of Au, Demircin, Sze, and MacInnis with Coban will permit the parallel processing operations in the video coding system [Sze: para. 0055-0059].

Regarding claim 28, Au, Demircin, Sze, and MacInnis meet the claim limitations as set forth in claim 22. Au, Demircin, Sze, and MacInnis further meet the claim limitations as follow.
The method (i.e. method) [Au: col. 1, line 7] according to claim 22, wherein each slice comprises a start syntax portion ((i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55]; (i.e. Syntax, i.e., an entropy header, is included in the output bit stream of the entropy encoder to identify the start of each entropy slice. Further, each entropy slice is defined such that it can be decoded by a CABAC entropy decoder independent of other entropy slices. Other specific features of the Zhao entropy slice are that in the CABAC entropy decoder, all context models are reinitialized to their initial default states at the beginning of each entropy slice) [Demircin: para. 0011]) indicating a position within the picture at which the entropy decoding of the respective slice begins ((i.e. The slice 33 in the bit stream 15 contains a picture data 35 representing a sub-set of the macroblocks 24 of the complete picture 22. The macroblocks 24 in a slice 33 are ordered in raster scan order. The coded slice 33 includes the slice header 27 and the slice data 35 (coded macro blocks 24). The slice header 27 contains a coded representation of data elements 35 that pertain to the decoding of the slice data that follow the slice header 27. One of these data elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter values (and indirectly the sequence parameter values) to be used when decoding the elements contains a reference to a valid picture parameter set 31, which specifies the picture parameter set 31. Other data elements in the slice header 27 include the initial quantization parameter for the first macroblock 24 in the slice 33. The macroblocks 24 can each consist of a grouping of pixels, such as a 16x16 luma block 25 with the two associated 8x8 chroma blocks 25. However, it is recognized that other sizes of blocks 24 could be used to represent the frames 22, if desired.) [Au: col. 8, line 36-55] ; (i.e. Syntax, i.e., an entropy header, is included in the output bit stream of the entropy encoder to identify the start of each entropy slice. Further, each entropy slice is defined such that it can be decoded by a CABAC entropy decoder independent of other entropy slices. Other specific features of the Zhao entropy slice are that in the CABAC entropy decoder, all context models are reinitialized to their initial default states at the beginning of each entropy slice) [Demircin: para. 0011]), the entropy decoding ((i.e. an entropy decoder) [Au: col. 10, line 56-57]; (i.e. the entropy decoding module) [Au: col. 5, line 39] including identifying entry points of WPP (i.e. wavefront parallel processing) [Sze: para. 0057] substreams associated with the slices using the slices' start syntax portions ((i.e. IES enables several slices to be processed in parallel, allowing the entire decoder to achieve wavefront parallel processing without increasing external memory bandwidth. SEP enables different syntax elements (e.g. FIG. 9 shows the MP-CABAC data structure, where each frame is composed of several IES, and each IES is composed of five SEP) [Sze: para. 0056; Fig. 9]; (i.e. IES are processed in parallel by several slice engines as shown in FIG. 10. IES FIFOs are used between slice engines to synchronize IES required due to top block dependencies) [Sze: para. 0057]; (i.e. SEP are processed in parallel by several arithmetic decoders (AD) within the slice engine as shown in FIG. 10) [Sze: para. 0058]).
Au, Demircin, Sze, and MacInnis do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 22, wherein each slice comprises a start syntax portion indicating a position within the picture at which the entropy decoding of the respective slice begins, the entropy decoding including identifying entry points of WPP substreams associated with the slices using the slices' start syntax portions.
However, in the same field of endeavor Coban further discloses the claim limitations and the deficient claim limitations, as follows:
wherein each slice comprises a start syntax portion indicating a position within the picture at which the entropy decoding of the respective slice begins (i.e. the slice header indicates entry points for the coded sub-slices. Each of the entry points may specify a byte offset of a corresponding coded sub-slice. As described below, video decoder 30 may be able to use the entry points to identify locations of the coded sub-slices within the slice data. In some instances, the slice header may also indicate a number of sub-slices. In other instances, the number of sub-slices may be indicated immediately after the slice header. In some examples, the slice data includes start codes that separate the coded sub-slices. As described below, video decoder 30 may be able to identify the locations of the coded sub-slices by scanning through the slice data, looking for the start codes) [Coban: para. 0057], the entropy decoding including identify entry points of WPP substreams associated with the slices using the slices' start syntax portions (i.e. the slice header indicates entry points for the coded sub-slices. Each of the entry points may specify a byte offset of a corresponding coded sub-slice. As described below, video decoder 30 may be able to use the entry points to identify locations of the coded sub-slices within the slice data. In some instances, the slice header may also indicate a number of sub-slices. In other instances, the number of sub-slices may be indicated immediately after the slice header. In some examples, the slice data includes start codes that separate the coded sub-slices. As described below, video decoder 30 may be able to identify the locations of the coded sub-slices by scanning through the slice data, looking for the start codes) [Coban: para. 0057].

Therefore, the combination of Au, Demircin, Sze, and MacInnis with Coban will permit the parallel processing operations in the video coding system [Sze: para. 0055-0059].          

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Philip P. Dang/            Primary Examiner, Art Unit 2488